Exhibit 10.01

Published CUSIP Number: 62936NAA6

Revolving Credit CUSIP Number: 62936NAB4

Term Loan CUSIP Number: 62936NAC2

 

 

 

$300,000,000

CREDIT AGREEMENT

dated as of October 1, 2014,

by and among

NPL CONSTRUCTION CO.

and

ISLEWORTH HOLDING CO.,

as US Borrowers,

2431251 ONTARIO, INC.,

as Canadian Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

CANADIAN IMPERIAL BANK OF COMMERCE,

as Documentation Agent

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

    

Definitions

     1   

SECTION 1.2

    

Other Definitions and Provisions

     35   

SECTION 1.3

    

Accounting Terms

     35   

SECTION 1.4

    

UCC Terms

     36   

SECTION 1.5

    

Rounding

     36   

SECTION 1.6

    

References to Agreement and Laws

     36   

SECTION 1.7

    

Times of Day

     36   

SECTION 1.8

    

Letter of Credit Amounts

     37   

SECTION 1.9

    

Guarantees

     37   

SECTION 1.10

    

Alternative Currency Matters

     37   

ARTICLE II REVOLVING CREDIT FACILITY

     37   

SECTION 2.1

    

Revolving Credit Loans

     37   

SECTION 2.2

    

Swingline Loans

     38   

SECTION 2.3

    

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     39   

SECTION 2.4

    

Repayment and Prepayment of Revolving Credit and Swingline Loans

     40   

SECTION 2.5

    

Permanent Reduction of the Revolving Credit Commitment

     42   

SECTION 2.6

    

Termination of Revolving Credit Facility

     42   

ARTICLE III LETTER OF CREDIT FACILITY

     42   

SECTION 3.1

    

L/C Facility

     42   

SECTION 3.2

    

Procedure for Issuance of Letters of Credit

     43   

SECTION 3.3

    

Commissions and Other Charges

     44   

SECTION 3.4

    

L/C Participations

     44   

SECTION 3.5

    

Reimbursement Obligation of the Borrowers

     45   

SECTION 3.6

    

Obligations Absolute

     46   

SECTION 3.7

    

Effect of Letter of Credit Application

     46   

SECTION 3.8

    

Removal and Resignation of Issuing Lenders

     46   

SECTION 3.9

    

Reporting of Letter of Credit Information and L/C Commitment

     47   

SECTION 3.10

    

Letters of Credit Issued for Subsidiaries

     47   

ARTICLE IV TERM LOAN FACILITY

     47   

SECTION 4.1

    

Initial Term Loan

     47   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.2

    

Procedure for Advance of Initial Term Loan

     47   

SECTION 4.3

    

Repayment of Term Loans

     48   

SECTION 4.4

    

Prepayments of Term Loans

     48   

ARTICLE V GENERAL LOAN PROVISIONS

     50   

SECTION 5.1

    

Interest

     50   

SECTION 5.2

    

Notice and Manner of Conversion or Continuation of Loans

     53   

SECTION 5.3

    

Fees

     53   

SECTION 5.4

    

Manner of Payment

     54   

SECTION 5.5

    

Evidence of Indebtedness

     55   

SECTION 5.6

    

Sharing of Payments by Lenders

     55   

SECTION 5.7

    

Administrative Agent’s Clawback

     56   

SECTION 5.8

    

Changed Circumstances

     57   

SECTION 5.9

    

Indemnity

     58   

SECTION 5.10

    

Increased Costs

     59   

SECTION 5.11

    

Taxes

     60   

SECTION 5.12

    

Mitigation Obligations; Replacement of Lenders

     64   

SECTION 5.13

    

Incremental Loans

     65   

SECTION 5.14

    

Cash Collateral

     67   

SECTION 5.15

    

Defaulting Lenders

     68   

SECTION 5.16

    

NPL as Agent for the Borrowers

     70   

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

     70   

SECTION 6.1

    

Conditions to Closing and Initial Extensions of Credit

     70   

SECTION 6.2

    

Conditions to All Extensions of Credit

     75   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     75   

SECTION 7.1

    

Organization; Power; Qualification

     75   

SECTION 7.2

    

Ownership

     76   

SECTION 7.3

    

Authorization; Enforceability

     76   

SECTION 7.4

    

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

     76   

SECTION 7.5

    

Compliance with Law; Governmental Approvals

     76   

SECTION 7.6

    

Tax Returns and Payments

     77   

SECTION 7.7

    

Intellectual Property Matters

     77   

SECTION 7.8

    

Environmental Matters

     77   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 7.9

    

Employee Benefit Matters

     78   

SECTION 7.10

    

Margin Stock

     79   

SECTION 7.11

    

Government Regulation

     79   

SECTION 7.12

    

Material Contracts

     80   

SECTION 7.13

    

Employee Relations

     80   

SECTION 7.14

    

Burdensome Provisions

     80   

SECTION 7.15

    

Financial Statements

     80   

SECTION 7.16

    

No Material Adverse Change

     81   

SECTION 7.17

    

Solvency

     81   

SECTION 7.18

    

Title to Properties

     81   

SECTION 7.19

    

Litigation

     81   

SECTION 7.20

    

Anti-Corruption Laws and Sanctions

     81   

SECTION 7.21

    

Absence of Defaults

     81   

SECTION 7.22

    

Senior Indebtedness Status

     81   

SECTION 7.23

    

Disclosure

     81   

ARTICLE VIII AFFIRMATIVE COVENANTS

     82   

SECTION 8.1

    

Financial Statements and Budgets

     82   

SECTION 8.2

    

Certificates; Other Reports

     83   

SECTION 8.3

    

Notice of Litigation and Other Matters

     84   

SECTION 8.4

    

Preservation of Corporate Existence and Related Matters

     86   

SECTION 8.5

    

Maintenance of Property and Licenses

     86   

SECTION 8.6

    

Insurance

     86   

SECTION 8.7

    

Accounting Methods and Financial Records

     86   

SECTION 8.8

    

Payment of Taxes and Other Obligations

     86   

SECTION 8.9

    

Compliance with Laws and Approvals

     86   

SECTION 8.10

    

Environmental Laws

     86   

SECTION 8.11

    

Compliance with ERISA

     87   

SECTION 8.12

    

Compliance with Material Contracts

     87   

SECTION 8.13

    

Visits and Inspections

     87   

SECTION 8.14

    

Additional Subsidiaries and Collateral

     88   

SECTION 8.15

    

Use of Proceeds

     89   

SECTION 8.16

    

Corporate Governance

     89   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8.17

    

Further Assurances

     90   

SECTION 8.18

    

Compliance with Anti-Corruption Laws and Sanctions

     90   

SECTION 8.19

    

Post-Closing Matters

     90   

ARTICLE IX NEGATIVE COVENANTS

     90   

SECTION 9.1

    

Indebtedness

     90   

SECTION 9.2

    

Liens

     91   

SECTION 9.3

    

Investments

     93   

SECTION 9.4

    

Fundamental Changes

     94   

SECTION 9.5

    

Asset Dispositions

     95   

SECTION 9.6

    

Restricted Payments

     96   

SECTION 9.7

    

Transactions with Affiliates

     96   

SECTION 9.8

    

Accounting Changes; Organizational Documents

     97   

SECTION 9.9

    

Payments and Modifications of Subordinated Indebtedness

     97   

SECTION 9.10

    

No Further Negative Pledges; Restrictive Agreements

     98   

SECTION 9.11

    

Nature of Business

     98   

SECTION 9.12

    

Sale Leasebacks

     98   

SECTION 9.13

    

Financial Covenants

     99   

SECTION 9.14

    

Disposal of Subsidiary Interests

     99   

ARTICLE X DEFAULT AND REMEDIES

     99   

SECTION 10.1

    

Events of Default

     99   

SECTION 10.2

    

Remedies

     101   

SECTION 10.3

    

Rights and Remedies Cumulative; Non-Waiver; etc

     102   

SECTION 10.4

    

Crediting of Payments and Proceeds

     102   

SECTION 10.5

    

Administrative Agent May File Proofs of Claim

     104   

SECTION 10.6

    

Credit Bidding

     104   

SECTION 10.7

    

Judgment Currency

     105   

ARTICLE XI THE ADMINISTRATIVE AGENT

     105   

SECTION 11.1

    

Appointment and Authority

     105   

SECTION 11.2

    

Rights as a Lender

     106   

SECTION 11.3

    

Exculpatory Provisions

     106   

SECTION 11.4

    

Reliance by the Administrative Agent

     107   

SECTION 11.5

    

Delegation of Duties

     107   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 11.6

    

Resignation of Administrative Agent

     107   

SECTION 11.7

    

Non-Reliance on Administrative Agent and Other Lenders

     109   

SECTION 11.8

    

No Other Duties, Etc

     109   

SECTION 11.9

    

Collateral and Guaranty Matters

     109   

SECTION 11.10

    

Secured Hedge Agreements and Secured Cash Management Agreements

     110   

ARTICLE XII MISCELLANEOUS

     110   

SECTION 12.1

    

Notices

     110   

SECTION 12.2

    

Amendments, Waivers and Consents

     113   

SECTION 12.3

    

Expenses; Indemnity

     115   

SECTION 12.4

    

Right of Setoff

     117   

SECTION 12.5

    

Governing Law; Jurisdiction, Etc

     117   

SECTION 12.6

    

Waiver of Jury Trial

     118   

SECTION 12.7

    

Reversal of Payments

     118   

SECTION 12.8

    

Injunctive Relief

     118   

SECTION 12.9

    

Successors and Assigns; Participations

     118   

SECTION 12.10

    

Treatment of Certain Information; Confidentiality

     122   

SECTION 12.11

    

Performance of Duties

     123   

SECTION 12.12

    

All Powers Coupled with Interest

     123   

SECTION 12.13

    

Survival

     123   

SECTION 12.14

    

Titles and Captions

     123   

SECTION 12.15

    

Severability of Provisions

     124   

SECTION 12.16

    

Counterparts; Integration; Effectiveness; Electronic Execution

     124   

SECTION 12.17

    

Term of Agreement

     124   

SECTION 12.18

    

USA PATRIOT Act

     124   

SECTION 12.19

    

Independent Effect of Covenants

     124   

SECTION 12.20

    

No Advisory or Fiduciary Responsibility

     125   

SECTION 12.21

    

Inconsistencies with Other Documents

     125   

SECTION 12.22

    

Holding Company Reorganization

     126   

 

v



--------------------------------------------------------------------------------

EXHIBITS Exhibit A-1      –      Form of US Revolving Credit Note Exhibit A-2   
  –      Form of Canadian Revolving Credit Note Exhibit A-3      –      Form of
US Swingline Note Exhibit A-4      –      Form of Canadian Swingline Note
Exhibit A-5      –      Form of Term Loan Note Exhibit B      –      Form of
Notice of Borrowing Exhibit C      –      Form of Notice of Account Designation
Exhibit D      –      Form of Notice of Prepayment Exhibit E      –      Form of
Notice of Conversion/Continuation Exhibit F      –      Form of Officer’s
Compliance Certificate Exhibit G      –      Form of Assignment and Assumption
Exhibit H-1      –      Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders) Exhibit H-2      –      Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit H-3      –      Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4      –   
  Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
SCHEDULES Schedule 1.1(a)      –      Commitments and Commitment Percentages
Schedule 1.1(b)      –      Existing Letters of Credit Schedule 1.1(c)      –   
  Closing Date Financial Covenant Amounts Schedule 1.1(d)      –      Link-Line
Acquired Companies Schedule 7.1      –      Jurisdictions of Organization and
Qualification Schedule 7.2      –      Subsidiaries and Capitalization Schedule
7.6      –      Tax Matters Schedule 7.9      –      ERISA Plans Schedule 7.12
     –      Material Contracts Schedule 7.13      –      Labor and Collective
Bargaining Agreements Schedule 7.18      –      Real Property Schedule 8.19     
–      Post-Closing Matters Schedule 9.1      –      Existing Indebtedness
Schedule 9.2      –      Existing Liens Schedule 9.3      –      Existing Loans,
Advances and Investments Schedule 9.7      –      Transactions with Affiliates
Schedule 12.22      –      Holding Company Reorganization Description

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 1, 2014, by and among NPL CONSTRUCTION
CO., a Nevada corporation and ISLEWORTH HOLDING CO., a Nevada corporation, as US
Borrowers, 2431251 ONTARIO INC., a corporation organized under the laws of the
Province of Ontario, Canada, as Canadian Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Consolidated
Company (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, amalgamation or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Adjusted Consolidated Net Income” means Consolidated Net Income for the
applicable period, but excluding in calculating Consolidated Net Income (solely
to the extent Consolidated Net Income for such period is greater than $0),
impairment charges with respect to intangible assets and non-cash charges
related to deferred taxes in an aggregate amount of up to $10,000,000 accrued
for the applicable period of calculation.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Applicable Designee” means any office, branch or Affiliate of a Revolving
Credit Lender designated thereby from time to time by written notice to the
Administrative Agent and NPL to fund all or any portion of such Revolving Credit
Lender’s Canadian Revolving Credit Loans under this Agreement. Notwithstanding
the designation by any Revolving Credit Lender of an Applicable Designee, the
Borrowers and the Administrative Agent shall be permitted to deal solely and
directly with such Revolving Credit Lender in connection with such Revolving
Credit Lender’s rights and obligations under this Agreement, and no such
designation shall relieve any such Revolving Credit Lender of its obligations
hereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

 

Pricing Level

  

Consolidated Leverage Ratio

   LIBOR Rate
and CDOR
Rate +     Base Rate and
Canadian
Base Rate +     Commitment
Fee  

I

   Less than 1.00 to 1.00      1.00 %      0.00 %      0.15 % 

II

   Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00      1.25
%      0.25 %      0.20 % 

III

   Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00      1.50
%      0.50 %      0.25 % 

IV

   Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00      1.75
%      0.75 %      0.30 % 

V

   Greater than or equal to 2.50 to 1.00, but less than 2.75 to 1.00      2.00
%      1.00 %      0.35 % 

VI

   Greater than or equal to 2.75 to 1.00      2.25 %      1.25 %      0.40 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which NPL provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of NPL beginning with the fiscal quarter ending September 30,
2014 (each such date, a “Calculation Date”); provided that (a) the Applicable
Margin shall be based on Pricing Level V until the first Calculation Date
occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of NPL preceding the applicable
Calculation Date, and (b) if NPL fails to provide an Officer’s Compliance
Certificate when due as required by Section 8.2(a) for the most recently ended
fiscal quarter of NPL preceding the applicable Calculation Date, the Applicable
Margin from the date on which such Officer’s Compliance Certificate was required
to have been delivered shall be based on Pricing Level VI until such time as
such Officer’s Compliance Certificate is delivered, at which time the Pricing
Level shall be determined by reference to the Consolidated Leverage Ratio as of
the last day of the most recently ended fiscal quarter of NPL preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) NPL shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (C) the Borrowers
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document. The Borrowers’ obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their respective capacities as joint lead
arrangers and joint bookrunners.

“Asset Disposition” means the disposition of any Property (including, without
limitation, any Equity Interests owned thereby) by any Credit Party or any
Subsidiary thereof whether by sale, lease, transfer or otherwise, and any
issuance of Equity Interests by any Subsidiary of any Credit Party to any Person
that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) the sale of inventory or assets in the
ordinary course of business, (b) the transfer of assets to a Borrower or any
Subsidiary Guarantor pursuant to any other transaction permitted pursuant to
Section 9.4, (c) the write-off, discount, sale or other disposition of defaulted
or past-due receivables and similar obligations in the ordinary course of
business and not undertaken as part of an accounts receivable financing
transaction, (d) the disposition of any Hedge Agreement or close out of any
position thereunder, (e) dispositions of Investments in cash and Cash
Equivalents, (f) the transfer by any Credit Party of its assets to any other
Credit Party, (g) the transfer by any Non-Credit Party Subsidiary of its assets
to any Credit Party (provided that in connection with any new transfer, such
Credit Party shall not pay more than an amount equal to the fair market value of
such assets as determined in good faith at the time of such transfer) and
(h) the transfer by any Non-Credit Party Subsidiary of its assets to any other
Non-Credit Party Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrowers” means, collectively, the US Borrowers and the Canadian Borrower.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means:

(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in Charlotte, North
Carolina and New York, New York, are not otherwise open for the conduct of their
commercial banking business;

(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day; and

(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Revolving Credit Loan, any
day that is a Business Day described in clause (a) and on which banks are open
for business in London, England and Toronto, Canada.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Canadian AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Criminal Code (Canada), the United Nations Act
(Canada), United Nations Al-Qaida and Taliban Regulations, the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism and
any similar laws in effect in Canada from time to time.

“Canadian Base Rate” means at any time, the greater of (a) the Canadian Prime
Rate and (b) except during any period of time during which a notice delivered to
NPL under Section 5.8 shall remain in effect, the annual rate of interest equal
to the sum of (i) the CDOR Rate for an Interest Period of one month at such time
plus (ii) one percent (1%) per annum; each change in the Canadian Base Rate
shall take effect simultaneously with the corresponding change or changes in the
Canadian Prime Rate or the CDOR Rate, as applicable.

“Canadian Base Rate Loan” means any Canadian Revolving Credit Loan or Canadian
Swingline Loan bearing interest at a rate based upon the Canadian Base Rate as
provided in Section 5.1(a).

“Canadian Borrower” means 2431251 Ontario Inc., a corporation organized under
the laws of the Province of Ontario, Canada.

 

4



--------------------------------------------------------------------------------

“Canadian Cash Management Bank” means any Person that, (a) at the time it enters
into a Cash Management Agreement with a Canadian Credit Party, is a Revolving
Credit Lender, an Affiliate of a Revolving Credit Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, or (b) at the time it (or its
Affiliate) becomes a Revolving Credit Lender (including on the Closing Date), is
a party to a Cash Management Agreement with a Canadian Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“Canadian Collateral Agreement” means that certain Canadian Collateral Agreement
of even date herewith executed by the Canadian Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Canadian Secured Parties.

“Canadian Credit Parties” means, collectively, the Canadian Borrower and the
Canadian Subsidiary Guarantors.

“Canadian Dollar” or “C$” means, at the time of determination, the lawful
currency of Canada.

“Canadian Employee Benefit Plan” means any Canadian Pension Plan or Canadian
Multiemployer Plan.

“Canadian Hedge Bank” means any Person that, (a) at the time it enters into a
Hedge Agreement with a Canadian Credit Party permitted under Article IX, is a
Lender, an Affiliate of a Revolving Credit Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Revolving Credit Lender (including on the Closing Date), is
a party to a Hedge Agreement with a Canadian Credit Party, in each case in its
capacity as a party to such Hedge Agreement.

“Canadian L/C Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Canadian
Letters of Credit and (b) the aggregate amount of drawings under Canadian
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.

“Canadian Letters of Credit” means the collective reference to letters of credit
denominated in Canadian Dollars pursuant to Section 3.1 (including any
applicable Existing Letters of Credit). Notwithstanding anything to the contrary
contained herein, a letter of credit issued by any Issuing Lender (other than
Wells Fargo at any time it is also acting as Administrative Agent) shall not be
a “Canadian Letter of Credit” for purposes of the Loan Documents until such time
as the Administrative Agent has been notified in writing of the issuance thereof
by the applicable Issuing Lender.

“Canadian Multiemployer Plan” means a “multi-employer pension plan” as defined
by Canadian Pension Laws and registered in accordance with Canadian Pension Laws
and as to which any Credit Party or any Subsidiary thereof is making, or is
accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years, and shall not include any
Multiemployer Plan.

“Canadian Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Initial
Term Loan, the Canadian Revolving Credit Loans and Canadian Swingline Loans,
(b) the Canadian L/C Obligations and (c) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Canadian Credit Parties to the Term Loan Lenders, Revolving Credit Lenders, the
applicable Swingline Lender or the Administrative Agent, in each case under any
Loan Document, with respect to the Initial Term Loan, any Canadian Revolving
Credit Loan, any Canadian Swingline Loan and any Canadian Letter of Credit of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become

 

5



--------------------------------------------------------------------------------

due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Canadian Pension Laws” means the Income Tax Act (Canada) and any federal or
provincial pension benefits standards legislation applicable to a Canadian
Pension Plan or a Canadian Multiemployer Plan.

“Canadian Pension Plan” means any “registered pension plan” as defined under
Section 248(l) of the Income Tax Act (Canada) or any other registered or
unregistered pension, or retirement or retirement savings plan and which (a) is
sponsored, maintained, funded, contributed to or required to be contributed to,
or administered for the employees or former employees of any Credit Party or any
Subsidiary thereof or (b) has at any time within the preceding six (6) years
been sponsored, maintained, funded, contributed to or required to be contributed
to, or administered for the employees or former employees of any Credit Party or
any Subsidiary thereof, and shall not include any Pension Plan, other than a
Canadian Multiemployer Plan.

“Canadian Pension Plan Unfunded Liability” means an unfunded liability in
respect of any Canadian Pension Plan, including a going concern unfunded
liability, solvency deficiency or wind-up deficiency, in each case, as reported
in the most recent valuation report delivered under Section 8.2(j) in respect of
such Canadian Pension Plan.

“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by the Canadian Reference Bank as its prime rate in effect for determining
interest rates on Canadian Dollar denominated commercial loans in Canada (which
such rate is not necessarily the most favored rate of the Canadian Reference
Bank and the Canadian Reference Bank may lend to its customers at rates that are
at, above or below such rate) or, if the Canadian Reference Bank ceases to
announce a rate so designated, any similar successor rate designated by the
Administrative Agent.

“Canadian Reference Bank” means any one or more of The Bank of Nova Scotia, Bank
of Montreal, Royal Bank of Canada, The Toronto-Dominion Bank, Canadian Imperial
Bank of Commerce or National Bank of Canada, as the Administrative Agent may
determine.

“Canadian Revolving Credit Loan” means any revolving loan denominated in
Canadian Dollars made to the Canadian Borrower pursuant to Section 2.1, and all
such revolving loans collectively as the context requires.

“Canadian Revolving Credit Note” means a promissory note made by the Canadian
Borrower in favor of a Revolving Credit Lender evidencing the Canadian Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form
attached as Exhibit A-2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Canadian Revolving Credit Sublimit” means the lesser of (a) $150,000,000 and
(b) the Revolving Credit Commitment.

“Canadian Secured Obligations” means, collectively, (a) the Canadian Obligations
and (b) all existing or future payment and other obligations owing by any
Canadian Credit Party under (i) any Secured Hedge Agreement with a Canadian
Hedge Bank and (ii) any Secured Cash Management Agreement with a Canadian Cash
Management Bank.

 

6



--------------------------------------------------------------------------------

“Canadian Secured Parties” means, collectively, the Administrative Agent, the
Revolving Credit Lenders, the Canadian Hedge Banks, the Canadian Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 11.5, any other holder from time to time of any
Canadian Secured Obligations and, in each case, their respective successors and
permitted assigns.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof, including, without limitation, the
Canadian Borrower.

“Canadian Subsidiary Guarantors” means, collectively, all direct and indirect
Canadian Subsidiaries in existence on the Closing Date (other than the Canadian
Borrower) or which become a party to the Canadian Subsidiary Guaranty Agreement
pursuant to Section 8.14.

“Canadian Subsidiary Guaranty Agreement” means that certain Canadian Subsidiary
Guaranty Agreement dated as of the date hereof executed by the Canadian
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Canadian Secured Parties.

“Canadian Swingline Loan” means any swingline loan denominated in Canadian
Dollars made by the Canadian Swingline Lender to the Canadian Borrower pursuant
to Section 2.2, and all such swingline loans collectively as the context
requires.

“Canadian Swingline Note” means a promissory note made by the Canadian Borrower
in favor of the Canadian Swingline Lender evidencing the Canadian Swingline
Loans made by the Canadian Swingline Lender, substantially in the form attached
as Exhibit A-4, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Canadian Termination Event” means a Canadian Pension Plan Unfunded Liability in
excess of the Threshold Amount or the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Credit Party or any Subsidiary thereof in an
aggregate amount in excess of the Threshold Amount: (a) the institution of any
steps by any Governmental Authority to order the termination or wind-up, in full
or in part, of any Canadian Employee Benefit Plan, (b) the institution of any
steps by a Credit Party to terminate, in full or in part, any Canadian Pension
Plan if such plan has a Canadian Pension Plan Unfunded Liability, (c) an event
respecting any Canadian Employee Benefit Plan which could reasonably be expected
to result in the revocation of the registration of such Canadian Employee
Benefit Plan which could otherwise reasonably be expected to adversely affect
the Tax status of any such Canadian Employee Benefit Plan, (d) any event or
condition which would reasonably constitute grounds under Canadian Pension Laws
for the full or partial termination of, or the appointment of a trustee or
replacement administrator to administer, any Canadian Employee Benefit Plan,
(e) the partial or complete withdrawal of any Credit Party from a Canadian
Multiemployer Plan if withdrawal liability is asserted by such plan or by any
Governmental Authority, or (f) any event or condition which results in the
increase in the liability of any Credit Party or any Subsidiary thereof under a
Canadian Multiemployer Plan.

“Capital Expenditures” means, with respect to the Consolidated Companies on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations during such period, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset which was destroyed or damaged, in whole or in part, to the
extent financed by the proceeds of an insurance policy maintained by such
Person.

 

7



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Carson Water” means Carson Water Company, a Nevada corporation, and, as of the
Closing Date, a direct Subsidiary of Southwest Gas.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lenders or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the applicable Swingline Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, such Issuing Lender and
such Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by Canada or the United States (or any agency
thereof) maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit and bankers’ acceptances maturing no more than one hundred twenty
(120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States or Canada, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit and bankers’
acceptances shall not at any time exceed $5,000,000 for any one such certificate
of deposit or bankers’ acceptance and $10,000,000 for any one such bank, or
(d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the CDIC or the
deposits of which are insured by the FDIC or the CDIC and in amounts not
exceeding the maximum amounts of insurance thereunder.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any US Cash Management Bank or Canadian Cash
Management Bank.

“CDIC” means the Canada Deposit Insurance Corporation.

“CDOR Rate” means the rate of interest per annum determined by the
Administrative Agent on the basis of the rate applicable to Canadian Dollar
bankers’ acceptances for the applicable Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period) appearing on the “CDOR Page”, or any
successor page of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative

 

8



--------------------------------------------------------------------------------

Agent from time to time), as of 10:00 a.m. (Toronto, Ontario time) two
(2) Business Days prior to the first day of the applicable Interest Period (or
if such day is not a Business Day, then on the immediately preceding Business
Day). Each calculation by the Administrative Agent of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error.

“CDOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the CDOR Rate.

“Change in Control” means an event or series of events by which:

(a) Southwest Gas shall fail to own, directly or indirectly, (i) prior to a
Holding Company Reorganization, one hundred percent (100%) of the Equity
Interests) of NPL and Isleworth Holding Co. entitled to vote in the election of
members of the board of directors (or equivalent governing body) of each of the
Borrowers, and (ii) after a Holding Company Reorganization, at least ninety-six
percent (96%) of the Equity Interests, of the Holding Company, entitled to vote
in the election of members of the board of directors thereof(or equivalent
governing body); and

(b)(i) prior to a Holding Company Reorganization, any event or series of events
by which, at any time, NPL shall fail to own, directly or indirectly, one
hundred percent (100%) of the Class A Common Stock (constituting approximately
89.99% of the value of the Equity Interests) of the Canadian Borrower, entitled
to vote in the election of members of the board of directors (or equivalent
governing body) of the Canadian Borrower and (ii) following a Holding Company
Reorganization, the Holding Company shall fail to own, directly or indirectly,
one hundred percent (100%) of the Equity Interests entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
each of the Borrowers.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“CIBC” means Canadian Imperial Bank of Commerce.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date of this Agreement.

“Code” means the United States Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

9



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Companies” means (a) at all times prior to a Holding Company
Reorganization, (i) NPL and its Subsidiaries and (ii) Carson Water’s
Subsidiaries, and (b) at all times after a Holding Company Reorganization, the
Holding Company and its Subsidiaries.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Consolidated Companies in
accordance with GAAP: (a) Consolidated Net Income for such period plus (b) the
sum of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) income and franchise taxes,
(ii) Consolidated Interest Expense and (iii) amortization (including, for the
avoidance of doubt, impairment charges, and amortization of intangible assets
acquired or arising from a business acquisition, regardless of whether presented
as a separate line item or included in other book entries), depreciation and
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), including any non-cash
equity based compensation expense, (iv) extraordinary losses (excluding
extraordinary losses from discontinued operations) and non-recurring expenses
and restructuring charges reducing Consolidated Net Income which do not
represent a cash item in such period, (v) one-time fees and expenses in
connection with the Link-Line Acquisition in an amount not to exceed $3,500,000,
(vi) net unrealized losses resulting from mark to market accounting for hedging
activities, including, without limitation those resulting from the application
of FASB Accounting Standards Codification 815 and (vii) net unrealized non-cash
losses resulting from foreign currency balance sheet adjustments required by
GAAP, less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains, (iii) net unrealized gains for items set
forth in the foregoing clauses (b)(vi) and (vii) and (iv) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters
ending (x) December 31, 2013, March 31, 2014 and June 30, 2014 shall be the
amounts corresponding to such fiscal quarters set forth on Schedule 1.1(c) and
(y) September 30, 2014 shall be based on the financial statements delivered
pursuant to Section 8.1(d).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, determined on a Consolidated basis, without duplication, for the
Consolidated Companies in accordance with GAAP: the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on such
date minus Maintenance Capital Expenditures during such period (excluding
Acquisitions) minus tax

 

10



--------------------------------------------------------------------------------

expense paid by the Consolidated Companies on a Consolidated basis in cash
during such period for taxes based on income to (b) Consolidated Interest
Expense paid in cash during such period plus the sum of all regularly scheduled
payments of principal on Consolidated Funded Indebtedness (including the
principal component of payments due on Capital Leases) due during the four
(4) consecutive fiscal quarter period immediately succeeding such date. For
purposes of this Agreement, Maintenance Capital Expenditures and Consolidated
Interest Expense shall be adjusted on a Pro Forma Basis.

Notwithstanding the foregoing, Maintenance Capital Expenditures and Consolidated
Interest Expense for the fiscal quarters ending (i) December 31, 2013, March 31,
2014 and June 30, 2014 shall be the amounts corresponding to such fiscal
quarters set forth on Schedule 1.1(c) and (ii) and (y) September 30, 2014 shall
be based on the financial statements delivered pursuant to Section 8.1(d).

“Consolidated Funded Indebtedness means, as of any date of determination with
respect to the Consolidated Companies on a Consolidated basis, without
duplication, the sum of all Indebtedness (other than Indebtedness in respect of
obligations under any undrawn letter of credit) of the Consolidated Companies.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Consolidated
Companies in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Companies for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Consolidated Companies for any period, there
shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which any of the
Consolidated Companies has a joint interest with a third party, except to the
extent such net income is actually paid in cash to any of the Consolidated
Companies by dividend or other distribution during such period (provided that
the net income (or loss) of W.S. Nicholls Western Construction, Ltd.
attributable to the ownership percentage held by the Consolidated Companies
shall be included regardless of whether such amounts are paid in cash to the
Consolidated Companies), (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of any of the Consolidated Companies
or is merged into or consolidated with any of the Consolidated Companies or that
Person’s assets are acquired by any of the Consolidated Companies except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to any of the Consolidated
Companies of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or
(ii) would be subject to any taxes payable on such dividends or distributions,
but in each case only to the extent of such prohibition or taxes and (d) any
gain or loss from Asset Dispositions during such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the US Credit Parties and the Canadian
Credit Parties.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Winding-Up and Restructuring Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and NPL in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
NPL, the Administrative Agent, any Issuing Lender or any Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or NPL, to confirm in writing
to the Administrative Agent and NPL that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and NPL), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such

 

12



--------------------------------------------------------------------------------

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to NPL,
each Issuing Lender, each Swingline Lender and each Lender.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests is issued pursuant to a plan for the benefit of the
Consolidated Companies or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Consolidated Companies in order to
satisfy applicable statutory or regulatory obligations.

“Dollar Amount” means, with respect to any sum expressed in Canadian Dollars,
the amount of Dollars which is equivalent to the amount so expressed in Canadian
Dollars at the Spot Rate determined by the Administrative Agent to be available
to it at the relevant time (including on each Revaluation Date).

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Engagement Letter” means that certain Engagement Letter dated as of
September 2, 2014, by and among Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and the Borrower, as amended, restated,
supplemented or otherwise modified from time to time.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and

 

13



--------------------------------------------------------------------------------

not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means any direct or indirect Subsidiary of the Borrower
formed or acquired by the Borrower after the Closing Date; provided that each
such Excluded Subsidiary shall not have assets in excess of $100,000.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder

 

14



--------------------------------------------------------------------------------

at the time the liability for or the guarantee of such Credit Party or the grant
of such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including the keepwell provisions in each applicable Guaranty Agreement). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by NPL under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.11(g), (d) any United States federal withholding Taxes
imposed under FATCA and (e) any Taxes imposed solely by reason of the Recipient
being a “specified non-resident shareholder” as defined in subsection 18(5) of
the ITA. Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax as may be applicable,
based on Applicable Law as of the date of this Agreement, on payments made by,
or on behalf of, a Canadian Credit Party to any Recipient hereunder or under any
other Loan Document.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 4, 2012, by and among NPL, the lenders party thereto and Wells Fargo, as
administrative agent thereunder, as amended, restated, supplemented or otherwise
modified from time to time.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(b).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
and related legislation or official administrative rules or regulations with
respect thereto.

“FDIC” means the Federal Deposit Insurance Corporation.

 

15



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letters” means (a) that certain Agent Fee Letter dated as of September 2,
2014, between NPL and Wells Fargo and (b) any letter between one or more of the
Borrowers and any Issuing Lender (other than Wells Fargo) relating to certain
fees payable to such Issuing Lender in its capacity as such, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any US Credit Party.

“Fiscal Year” means the fiscal year of the Consolidated Companies ending on
December 31, provided however that with respect to NPL, “Fiscal Year” shall mean
the fiscal year ending on the Sunday closest to December 31, it being
acknowledged hereby that NPL uses a 52 or 53 week fiscal year ending on the
Sunday closest to December 31.

“Foreign Lender” means (a) with respect to the US Borrowers, a Lender that is
not a U.S. Person, and (b) with respect to the Canadian Borrower, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Canadian Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to any Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guaranty Agreements” means, collectively, the US Credit Party Guaranty
Agreement and the Canadian Subsidiary Guaranty Agreement.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties,
(f) which consist of underground or aboveground storage tanks, whether empty,
filled or partially filled with any substance or (g) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

17



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Holding Company” has the meaning assigned thereto on Schedule 12.22(d).

“Holding Company Reorganization” means the organizational reorganization of the
Consolidated Companies following the Closing Date and described on Schedule
12.22, subject to compliance with Section 12.22.

“Increase Effective Date” has the meaning assigned thereto in Section 5.13(c).

“Incremental Increases” has the meaning assigned thereto in Section 5.13(a)(ii).

“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” means the commitment of any Lender to make an
Incremental Term Loan to the Borrower in accordance with Section 5.13.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

 

18



--------------------------------------------------------------------------------

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements; and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Term Loan” means the term loan denominated in Canadian Dollars made to
the Canadian Borrower, by the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” means, as to each LIBOR Rate Loan or CDOR Rate Loan, the
period commencing on the date such LIBOR Rate Loan and CDOR Rate Loan is
disbursed or converted to or continued as a LIBOR Rate Loan and CDOR Rate Loan
and ending on the date one (1), two (2), three (3), or six (6) months
thereafter, in each case as selected by the applicable Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan or CDOR Rate Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;

 

19



--------------------------------------------------------------------------------

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan and
CDOR Rate Loan would otherwise expire on a day that is not a Business Day but is
a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan and CDOR Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Canadian Borrower so as to permit the Canadian Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and

(e) there shall be no more than ten (10) Interest Periods in effect at any time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lenders” means (a) Wells Fargo, solely in its capacity as issuer of US
Letters of Credit and Canadian Letters of Credit, (b) CIBC, solely in its
capacity as issuer of Canadian Letters of Credit, (c) solely with respect to
Existing Letters of Credit, the applicable issuer thereof listed on Schedule
1.1(b) and (d) any other Revolving Credit Lender to the extent it has agreed, in
its sole discretion, to act as an “Issuing Lender” hereunder and that has been
approved in writing by NPL and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably delayed or withheld), in each case
in its capacity as issuer of any Letter of Credit (including each Existing
Letter of Credit) hereunder or any successor thereto.

“ITA” means the Income Tax Act (Canada), as amended from time to time.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrowers or one or
more of its Subsidiaries from time to time in an aggregate amount equal to such
amount as set forth on Schedule 1.1(a) or as separately agreed to in a written
agreement between the Borrower and such Issuing Lender (which such agreement
shall be promptly delivered to the Administrative Agent upon execution), in each
case of clause (a)) above, any such amount may be changed after the Closing Date
in a written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution); provided that the L/C Commitment with respect to any Person that
ceases to be an Issuing Lender for any reason pursuant to the terms hereof shall
be $0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means, collectively, the Canadian L/C Obligations and the US
L/C Obligations.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

20



--------------------------------------------------------------------------------

“L/C Sublimit” means the lesser of (a) $40,000,000 and (b) the Revolving Credit
Commitment.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to Canadian Letters of Credit
and US Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for an Interest Period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

21



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =           LIBOR   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset whether statutory, based on common law, contract, or
otherwise. For the purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.

“Link-Line Acquired Companies” means those entities set forth on Schedule
1.1(d).

“Link-Line Acquired Companies Material Adverse Effect” means, with respect to
any Person, any event, change, circumstance or effect that is materially adverse
to (a) the condition (financial or otherwise), results of operations,
properties, assets (including intangible assets), liabilities (including
contingent liabilities) or prospects of such Person and its Subsidiaries taken
as a whole, or (b) the ability of such Person to consummate the transactions
contemplated by this Agreement but shall exclude any Material Adverse Effect
arising out of: (i) a decline in the market price of the services of the
Business (as defined in the applicable Link-Line Purchase Agreement); (ii) any
adverse change, effect or circumstance relating generally to financial markets
or general economic conditions; (iii) any adverse change, effect or circumstance
relating to conditions generally affecting the industry in which the Business
(as defined in the applicable Link-Line Purchase Agreement) operates; (iv) war,
act of terrorism, civil unrest or similar event; (v) any generally applicable
change in Laws (as defined in the applicable Link-Line Purchase Agreement) or
interpretation thereof; (vi) any adverse change, effect or circumstance
resulting from an action required or permitted by the applicable Link-Line
Purchase Agreement; or (vii) any adverse change, effect or circumstance caused
by the announcement or pendency of this Agreement or the transactions
contemplated by this Agreement, so long as, in the case of clauses (i) through
(v), such Person is not disproportionately affected by such conditions as
compared with other businesses in such Person’s industry.

“Link-Line Acquisition” means the acquisition of the Link-Line Acquired
Companies pursuant to the Link-Line Purchase Agreements.

“Link-Line Purchase Agreements” means, collectively, (a) that certain Equity
Interest Purchase Agreement dated as of September 2, 2014, by and between the
Canadian Borrower, as buyer, Westfab Holdings Ltd., a corporation organized
under the laws of the Province of Ontario, Canada, as vendor, 2018429 Ontario
Inc., a corporation organized under the laws of the Province of Ontario, Canada,
as the company, W.S. Nicholls Construction Inc., a corporation organized under
the laws of the Province of Ontario, Canada and W.S. Nicholls Western
Construction Ltd., a corporation organized under the laws of Canada, (b) that
certain Equity Interest Purchase Agreement dated as of September 2, 2014, by and
between the Canadian Borrower, as buyer, Oil Can Ventures Holdings Inc., a
corporation organized under the laws of the Province of Ontario, Canada,
Link-Line Boring Inc., a corporation organized under the laws of the Province of
Ontario, Canada, Grant Hood (as trustee of the Grant Hood Family Trust II, a
trust that is a resident of Canada for tax purposes) and David A. Civiero (as
trustee of the David Civiero Family Trust II, a trust that is a resident of
Canada for tax purposes), collectively, as vendors, and Link-Line Contractors
Ltd., a corporation organized under the laws of the Province of Ontario, Canada,
as company and (c) that certain Asset Purchase Agreement, dated as of
September 2, 2014, by and between Isleworth Acquisition Co., a Nevada
corporation, as buyer, and Brigadier Pipelines Inc., a Delaware corporation, as
seller, in the case of each of the foregoing clauses (a) through (c), together
with all schedules and exhibits thereto and as the same may be amended,
restated, supplemented or otherwise modified from time to time prior to the
Closing Date.

 

22



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements, the Fee
Letters and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repair, replacement, restoration or refurbishment of then existing
properties of the Consolidated Companies, excluding any portion of the purchase
price for a Permitted Acquisition which is classified as a fixed or capital
asset on a Consolidated balance sheet of the Consolidated Companies prepared in
accordance with GAAP.

“Material Adverse Effect” means, with respect to the Consolidated Companies,
(a) a material adverse effect on the properties, business, prospects, operations
or condition (financial or otherwise) of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.

“Material Contract” means (a) any contract or other agreement, written or oral,
of any Credit Party or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of $15,000,000 per annum or (b) any
other contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

23



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all customary out-of-pocket legal, underwriting and other fees
and expenses (whether similar or dissimilar to the foregoing) incurred in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination of any Loan Document that
(i) requires the approval of all Lenders or all affected Lenders in accordance
with the terms of Section 12.2 and (ii) has been approved by the Required
Lenders.

“Non-Credit Party Subsidiary” means any Subsidiary of a Consolidated Company
that is not a Subsidiary Guarantor.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the US Revolving Credit Notes, the US
Swingline Note, the Canadian Revolving Credit Notes, the Canadian Swingline Note
and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“NPL” means NPL Construction Co., a Nevada corporation.

“Obligations” means, collectively, the Canadian Obligations and the US
Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of NPL substantially in the form attached as Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

24



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates and
shall not include any Canadian Pension Plan.

“Permitted Acquisition” means any Acquisition by any Credit Party if each such
Acquisition meets all of the following requirements:

(a) no less than fifteen (15) Business Days prior to the proposed closing date
of such Acquisition (or such shorter period as agreed to by the Administrative
Agent in its sole discretion), NPL shall have delivered written notice of such
Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition;

(b) NPL shall have certified on or before the closing date of such Acquisition,
in writing and in a form reasonably acceptable to the Administrative Agent, that
such Acquisition has been approved by the board of directors (or equivalent
governing body) of the Person to be acquired;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;

(d) if such transaction is a merger, amalgamation, or consolidation, a Borrower
or a Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(e) NPL shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 8.14 to be delivered at
the time required pursuant to Section 8.14;

 

25



--------------------------------------------------------------------------------

(f) if the Permitted Acquisition Consideration for any such acquisition (or
series of related acquisitions) exceeds $20,000,000 in the aggregate, no later
than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the proposed closing date
of such Acquisition, NPL shall have delivered to the Administrative Agent an
Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Consolidated Companies in compliance on a Pro
Forma Basis (as of the date of the Acquisition and after giving effect thereto
and any Indebtedness incurred in connection therewith) with each covenant
contained in Section 9.13;

(g) if the Permitted Acquisition Consideration for any such acquisition (or
series of related acquisitions) exceeds $20,000,000 in the aggregate, no later
than five (5) Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the proposed closing date
of such Acquisition, NPL, to the extent requested by the Administrative Agent,
(i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(h) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(i) NPL shall have obtained the prior written consent of the Administrative
Agent and the Required Lenders prior to the consummation of such acquisition if
(A) the Permitted Acquisition Consideration for any such acquisition (or series
of related acquisitions) or (B) the Permitted Acquisition Consideration for all
acquisitions (or series of related acquisitions), together with all other
acquisitions consummated during the term of this Agreement exceeds $50,000,000
in the aggregate; and

(j) if the Permitted Acquisition Consideration for any such acquisition (or
series of related acquisitions) exceeds $20,000,000 in the aggregate, NPL shall
have (i) delivered to the Administrative Agent a certificate of a Responsible
Officer certifying that all of the requirements set forth above have been
satisfied or waived or will be satisfied or waived on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent in connection with such purchase or other acquisition.

Notwithstanding the foregoing, the Link-Line Acquisitions shall constitute
Permitted Acquisitions.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
any Borrower or any Subsidiary Guarantor, net of the applicable acquired
company’s cash and Cash Equivalents, balance (as shown on its most recent
financial statements delivered in connection with the applicable Permitted
Acquisition) to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by such Borrower or such Subsidiary Guarantor in order to
consummate the applicable Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by any Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material

 

26



--------------------------------------------------------------------------------

information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by any Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement, amalgamation agreement or other
agreement evidencing such acquisition, including, without limitation, all legal
opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.2.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

(a) for purposes of calculations made of the financial covenants in
Section 9.13, (i) after consummation of any Specified Disposition (A) income
statement items (whether positive or negative) and Capital Expenditures
attributable to the Property disposed of shall be excluded and (B) Indebtedness
which is retired shall be excluded and deemed to have been retired as of the
first day of the applicable period and (ii) after consummation of any Permitted
Acquisition (A) income statement items (whether positive or negative) and
Capital Expenditures attributable to the Person or Property acquired shall, to
the extent not otherwise included in such income statement items for
Consolidated Companies in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1, be included to the extent relating to any period
applicable in such calculations, and (B) to the extent not retired in connection
with such Permitted Acquisition, Indebtedness of the Person or Property acquired
shall be deemed to have been incurred as of the first day of the applicable
period; and

(b) for purposes of calculating Consolidated EBITDA, non-recurring costs,
extraordinary expenses and other pro forma adjustments (including anticipated
cost savings and other synergies) attributable to such Specified Transaction
shall be included to the extent that such costs, expenses or adjustments (i) are
reasonably expected to be realized within twelve (12) months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of NPL delivered to the Administrative Agent, (ii) are calculated on a
basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Consolidated Companies and (iii) are either permitted as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act of
1933 or represent less than five percent (5%) of Consolidated

 

27



--------------------------------------------------------------------------------

EBITDA (determined without giving effect to this clause (b) in the aggregate);
provided that the foregoing costs, expenses, adjustments, cost savings and other
synergies shall be without duplication of any costs, expenses or adjustments
that are already included in the calculation of Consolidated EBITDA or clause
(a) above.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, two or more Lenders having Total Credit
Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders or, if the Commitments have been terminated, two or
more Lenders holding more than fifty percent (50%) of the aggregate outstanding
Extensions of Credit. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

28



--------------------------------------------------------------------------------

“Revaluation Date” means, with respect to any Extension of Credit, each of the
following: (a) each date of a borrowing, conversion or continuation of any Loan,
(b) each date of issuance of any Letter of Credit, and (c) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $150,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment. With respect to (a) each provision of this
Agreement relating to the making or the repayment of any Canadian Revolving
Credit Loan, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a “Revolving Credit Lender” shall be deemed to include such
Revolving Credit Lender’s Applicable Designee with respect to the portion of
such Revolving Credit Lender’s Commitment funded by such Applicable Designee.

“Revolving Credit Loan” means, collectively, all US Revolving Credit Loans and
all Canadian Revolving Credit Loans.

“Revolving Credit Maturity Date” means the earliest to occur of (a) October 1,
2019, (b) the date of termination of the entire Revolving Credit Commitment by
the US Borrowers pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as

 

29



--------------------------------------------------------------------------------

the case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Canadian Secured Parties and the US
Secured Parties.

“Security Documents” means the collective reference to the US Collateral
Agreement, Canadian Collateral Agreement, and each other agreement or writing
pursuant to which any Credit Party pledges or grants a security interest in any
Property or assets securing the Secured Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

30



--------------------------------------------------------------------------------

“Southwest Gas” means Southwest Gas Corporation, a California corporation.

“Specified Disposition” means any Asset Disposition (or series of related Asset
Dispositions) having gross sales proceeds in excess of $5,000,000.

“Specified Transactions” means (a) any Specified Disposition consummated after
the Closing Date, (b) any Permitted Acquisition consummated after the Closing
Date and (c) the Transactions.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution reasonably designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by any Consolidated Company that is subordinated in right and time of
payment to the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to both
(a) those of NPL or Carson Water, as applicable, and (b) after the Holding
Company Reorganization, those of the Holding Company.

“Subsidiary Guarantors” means, collectively, the US Subsidiary Guarantors and
the Canadian Subsidiary Guarantors.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means (a) Wells Fargo, solely in its capacity as swingline
lender with respect to US Swingline Loans and (b) CIBC, solely in its capacity
as swingline lender with respect to Canadian Swingline Loans, in each case, or
any successor thereto.

“Swingline Loan” means, a US Swingline Loan or a Canadian Swingline Loan, as the
context requires, and “Swingline Loans” means, collectively, all US Swingline
Loans and all Canadian Swingline Loans.

 

31



--------------------------------------------------------------------------------

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the US Borrower or the
Canadian Borrower, as applicable, hereunder on the Closing Date (in the case of
the Initial Term Loan) or the applicable borrowing date (in the case of any
Incremental Term Loan) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1(a), as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Initial Term Loan. The
aggregate Term Loan Commitment with respect to the Initial Term Loan of all Term
Loan Lenders on the Closing Date shall be C$167,310,000. The Term Loan
Commitment of each Term Loan Lender as of the Closing Date is set forth opposite
the name of such Term Loan Lender on Schedule 1.1(a).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) October 1, 2019, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means a promissory note made by the US Borrowers or the
Canadian Borrower, as applicable, in favor of a Term Loan Lender evidencing the
portion of the Term Loans made by such Term Loan Lender, substantially in the
form attached as Exhibit A-5, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the US Borrowers in an aggregate amount in excess of
the Threshold Amount: (a) a “Reportable Event” described in Section 4043 of
ERISA for which the thirty (30) day notice requirement has not been waived by
the PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan

 

32



--------------------------------------------------------------------------------

liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Threshold Amount” means $5,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable, and
approved by the Administrative Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the refinancing of Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit, (c) the financing of the Link-Line Acquisition and (d) the payment of
the costs incurred in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“US Borrowers” means, collectively, (a) NPL and (b) Isleworth Holding Co., a
Nevada corporation.

“US Cash Management Bank” means any Person that, (a) at the time it enters into
a Cash Management Agreement with a US Credit Party, is a Lender, an Affiliate of
a Lender, the Administrative Agent or an Affiliate of the Administrative Agent,
or (b) at the time it (or its Affiliate) becomes a Lender (including on the
Closing Date), is a party to a Cash Management Agreement with a US Credit Party,
in each case in its capacity as a party to such Cash Management Agreement.

“US Collateral Agreement” means that certain US Collateral Agreement of even
date herewith executed by the US Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the US Secured Parties and the Canadian
Secured Parties.

 

33



--------------------------------------------------------------------------------

“US Credit Parties” means, collectively, the US Borrowers and the US Subsidiary
Guarantors and, after the Holding Company Reorganization, the Holding Company.

“US Credit Party Guaranty Agreement” means that certain US Credit Party Guaranty
Agreement of even date herewith executed by the US Credit Parties in favor of
the Administrative Agent, for the ratable benefit of the US Secured Parties and
the Canadian Secured Parties.

“US Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a US Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a US
Credit Party, in each case in its capacity as a party to such Hedge Agreement.

“US L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding US Letters of
Credit and (b) the aggregate amount of drawings under US Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

“US Letters of Credit” means the collective reference to letters of credit
denominated in Dollars pursuant to Section 3.1 (including any applicable
Existing Letters of Credit). Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) shall not be a “US Letter
of Credit” for purposes of the Loan Documents until such time as the
Administrative Agent has been notified in writing of the issuance thereof by the
applicable Issuing Lender.

“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans (other than the
Canadian Revolving Credit Loans, the Canadian Swingline Loans and the Initial
Term Loan), (b) the US L/C Obligations and (c) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the US
Credit Parties to the Lenders, the Issuing Lenders or the Administrative Agent,
in each case under any Loan Document, with respect to any Loan (other than any
Canadian Revolving Credit Loan, Canadian Swingline Loan and the Initial Term
Loan) or any US Letter of Credit of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Revolving Credit Loans” means any revolving loan denominated in Dollars made
to the US Borrowers pursuant to Section 2.1, and all such revolving loans
collectively as the context requires.

“US Revolving Credit Note” means a promissory note made by the US Borrowers in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form attached as Exhibit A-1,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“US Secured Obligations” means, collectively, (a) the US Obligations and (b) all
existing or future payment and other obligations owing by any US Credit Party
under (i) any Secured Hedge Agreement with a US Hedge Bank and (ii) any Secured
Cash Management Agreement with a US Cash Management Bank.

 

34



--------------------------------------------------------------------------------

“US Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the US Hedge Banks, the US Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 12.5, any other holder from time to time of any US Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any State thereof or the District of Columbia.

“US Subsidiary Guarantors” means, collectively, all US Subsidiaries in existence
on the Closing Date or which become parties to the US Credit Party Guaranty
Agreement pursuant to Section 8.14.

“US Swingline Loan” means any swingline loan denominated in Dollars made by the
applicable Swingline Lender to a US Borrower pursuant to Section 2.2, and all
such swingline loans collectively as the context requires.

“US Swingline Note” means a promissory note made by the US Borrowers in favor of
the applicable Swingline Lender evidencing the Swingline Loans made by the
applicable Swingline Lender, substantially in the form attached as Exhibit A-3,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
a Consolidated Company and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than a Consolidated Company and/or one or more
of its Wholly-Owned Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

35



--------------------------------------------------------------------------------

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Companies shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either NPL or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
NPL shall negotiate in good faith to amend such ratio or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) NPL shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Notwithstanding any other provision contained herein, all items of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in GAAP occurring after the Closing Date as a result
of the adoption of any proposals set forth in the proposed Accounting Standards
Update, Leases (Topic 842): a revision of the 2010 proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on May 16, 2013, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if and to the extent any
such change would require treating any lease (or similar arrangement conveying
the right to use) as a Capital Lease Obligation where such lease (or similar
arrangement) was not required to be so treated under GAAP as in effect on the
Closing Date.

(d) References herein to “Consolidated” financial statements, or calculations on
a “Consolidated” basis, when referring to the Consolidated Companies, shall be
deemed to mean, prior to the consummation of the Holding Company Reorganization,
the preparation of such financial statements and calculations on a combined
basis with respect to the Consolidated Companies, as consolidation in accordance
with GAAP will not be possible until after consummation of the Holding Company
Reorganization.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

 

36



--------------------------------------------------------------------------------

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts.

(a) Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (i) any permanent reduction of
such Letter of Credit or (ii) any amount which is drawn, reimbursed and no
longer available under such Letter of Credit).

(b) For purposes of Articles II, III and V, the applicable outstanding amount of
all Letters of Credit denominated in Canadian Dollars and L/C Obligations in
respect of Letters of Credit denominated in Canadian Dollars shall be deemed to
refer to the Dollar Amount thereof.

SECTION 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

SECTION 1.10 Alternative Currency Matters.

(a) Covenant Compliance Generally. For purposes of determining compliance under
Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency other than Dollars
will be converted to Dollars in a manner consistent with that used in
calculating Consolidated Net Income in the most recent annual financial
statements of the Consolidated Companies delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

37



--------------------------------------------------------------------------------

(b) Amount of Obligations. Unless otherwise specified, for purposes of this
Agreement, any determination of the amount of any outstanding Canadian Revolving
Credit Loans, Canadian Swingline Loans, Canadian Incremental Term Loans or
Canadian Obligations shall be based upon the Dollar Amount of such Canadian
Revolving Credit Loans, Canadian Swingline Loans or Canadian Obligations.

(c) Exchange Rates. The Administrative Agent shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and Revolving Credit Outstandings denominated in Canadian
Dollars. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make (a) US Revolving Credit Loans
to the US Borrowers and (b) Canadian Revolving Credit Loans to the Canadian
Borrower, in each case, from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by a US Borrower or
the Canadian Borrower, as applicable, in accordance with the terms of
Section 2.3; provided, that (i) on the Closing Date, the aggregate Revolving
Credit Outstandings, excluding the aggregate undrawn and unexpired amount of the
Existing Letters of Credit, shall not exceed $90,000,000, (ii) after the Closing
Date, (A) the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment, (B) the Revolving Credit Exposure of any Revolving Credit
Lender shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment and (C) the aggregate principal amount of all outstanding
Canadian Revolving Credit Loans, Canadian Swingline Loans and Canadian Letters
of Credit shall not exceed the Canadian Revolving Credit Sublimit. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, (a) the
US Swingline Lender may, in its sole discretion, make US Swingline Loans to the
US Borrowers and (b) the Canadian Swingline Lender may, in its sole discretion,
make Canadian Swingline Loans to the Canadian Borrower, in each case, from time
to time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (i) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the
Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the applicable Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages, in the applicable currency of the underlying Swingline
Loan, and shall thereafter be reflected as

 

38



--------------------------------------------------------------------------------

Revolving Credit Loans of the Revolving Credit Lenders on the books and records
of the Administrative Agent. Each Revolving Credit Lender shall fund its
respective Revolving Credit Commitment Percentage of Revolving Credit Loans as
required to repay Swingline Loans outstanding to the applicable Swingline Lender
upon demand by such Swingline Lender but in no event later than 1:00 p.m. on the
next succeeding Business Day after such demand is made. No Revolving Credit
Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

(ii) The applicable Borrower shall pay to the applicable Swingline Lender on
demand the amount of such Swingline Loans made to such Borrower to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
not demanded by such Swingline Lender, each Canadian Swingline Loan shall be
repaid by the Canadian Borrower on the date that is five (5) Business Days after
such Canadian Swingline Loan is made. In addition, each Borrower hereby
authorizes the Administrative Agent to charge any account maintained by such
Borrower with the applicable Swingline Lender (up to the amount available
therein) in order to immediately pay the applicable Swingline Lender the amount
of such Swingline Loans made to such Borrower to the extent amounts received
from the Revolving Credit Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the applicable Swingline Lender shall be recovered by
or on behalf of any Borrower from the applicable Swingline Lender in bankruptcy
or otherwise, the loss of the amount so recovered shall be ratably shared among
all the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of such Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 11.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 10.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
applicable Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof such Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the applicable Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s participating interest in a Swingline
Loan, the applicable Swingline Lender receives any payment on account thereof,
the applicable Swingline Lender will distribute to such Revolving Credit Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).

 

39



--------------------------------------------------------------------------------

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan, each US Swingline Loan and each Canadian
Swingline Loan, (ii) at least one (1) Business Day before each Canadian Base
Rate Loan (other than Canadian Swingline Loans), (iii) at least three
(3) Business Days before each LIBOR Rate Loan and (iv) at least four
(4) Business Days before each CDOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans and Canadian Revolving Credit Loans (other than Canadian Swingline Loans)
in an aggregate principal amount of $2,000,000 (or C$2,000,000) or a whole
multiple of $500,000 (or C$500,000) in excess thereof, (y) with respect to LIBOR
Rate Loans, in an aggregate principal amount of $2,000,000 (or C$2,000,000) or a
whole multiple of $500,000 (or C$500,000) in excess thereof and (z) with respect
to Swingline Loans in an aggregate principal amount of $500,000 (or C$500,000)
or a whole multiple of $100,000 (or C$100,000) in excess thereof, (C) whether
such Loan is to be a US Revolving Credit Loan, Canadian Revolving Credit Loan,
US Swingline Loan or Canadian Swingline Loan, (D) in the case of a US Revolving
Credit Loan, whether the Loans are to be LIBOR Rate Loans or Base Rate Loans,
(E) in the case of a Canadian Revolving Credit Loan, whether the Loans are to be
CDOR Rate Loans or Canadian Base Rate Loans, and (F) in the case of a LIBOR Rate
Loan or a CDOR Rate Loan, the duration of the Interest Period applicable
thereto. A Notice of Borrowing received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than
(i) 1:00 p.m. on the proposed borrowing date, each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the US Borrowers,
at the office of the Administrative Agent in funds immediately available to the
Administrative Agent (in Dollars), such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the US Revolving Credit Loans to be made on such
borrowing date, (ii) 11:00 a.m. on the proposed borrowing date, each Revolving
Credit Lender will make available to the Administrative Agent, for the account
of the Canadian Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent (in Canadian Dollars), such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the Canadian
Revolving Credit Loans to be made on such borrowing date and (iii) 1:00 p.m. on
the proposed borrowing date, the applicable Swingline Lender will make available
to the Administrative Agent, for the account of the applicable Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent (in the applicable currency), the Swingline Loans to be
made on such borrowing date. Each Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of such Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by such Borrower to the Administrative Agent or
as may be otherwise agreed upon by such Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

40



--------------------------------------------------------------------------------

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans made to such
Borrower in full on the Revolving Credit Maturity Date, and (ii) all Swingline
Loans made to such Borrower in accordance with Section 2.2(b) (but, in any
event, no later than the Revolving Credit Maturity Date), together, in each
case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment (as a result of currency fluctuations or otherwise), each applicable
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding US Swingline
Loans, second, to the principal amount of outstanding Canadian Swingline Loans,
third to the principal amount of outstanding US Revolving Credit Loans, fourth,
to the principal amount of outstanding Canadian Revolving Credit Loans and
fifth, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied, upon the occurrence and during the
continuance of an Event of Default, in accordance with Section 10.2(b));
provided that if any US Borrower is required to make a payment of Cash
Collateral pursuant to the terms of this Section 2.4(b)(i) as a result of any
such excess, such amount (to the extent not applied in accordance with
Section 10.2(b)) shall be returned to such US Borrower within three Business
Days after such excess ceases to exist.

(ii) If at any time the Canadian Revolving Credit Loans, the Canadian Swingline
Loans and Canadian Letters of Credit outstanding at such time exceed the
Canadian Revolving Credit Sublimit (as a result of currency fluctuations or
otherwise), the Canadian Borrower agrees to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Revolving
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Canadian Swingline Loans
and second to the principal amount of outstanding Canadian Revolving Credit
Loans.

(iii) If at any time Swingline Loans outstanding at such time exceed the
Swingline Commitment (as a result of currency fluctuations or otherwise), the
applicable Borrower or Borrowers agree to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the applicable Swingline Lender,
Swingline Loans in an amount equal to such excess with each such repayment
applied ratably to the outstanding Swingline Loans.

(iv) If at any time Letters of Credit outstanding at such time exceed the L/C
Sublimit (as a result of currency fluctuations or otherwise), the applicable
Borrower or Borrowers agree to Cash Collateralize the amount of such excess
(such Cash Collateral to be applied, upon the occurrence and during the
continuance of an Event of Default, in accordance with Section 10.2(b));
provided that if any Borrower is required to make a payment of Cash Collateral
pursuant

 

41



--------------------------------------------------------------------------------

to the terms of this Section 2.4(b)(iv) as a result of any such excess, such
amount (to the extent not applied in accordance with Section 10.2(b)) shall be
returned to such Borrower within three Business Days after such excess ceases to
exist.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each US
Swingline Loan, (ii) at least one (1) Business Day before each Canadian Base
Rate Loan, (iii) at least three (3) Business Days before each LIBOR Rate Loan
and (iv) at least four (4) Business Days before each CDOR Rate Loan, specifying
the date and amount of prepayment and whether the prepayment is of LIBOR Rate
Loans, Base Rate Loans, Canadian Base Rate Loans, CDOR Rate Loans, US Swingline
Loans, Canadian Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
with respect to Base Rate Loans and Canadian Revolving Credit Loans (other than
Canadian Swingline Loans), $2,000,000 or a whole multiple of $500,000 in excess
thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrowers in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve any Borrower from its obligations
in respect thereof under Section 5.9).

(d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrowers.

(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrowers’ obligations under any Hedge Agreement
entered into with respect to the Loans.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued

 

42



--------------------------------------------------------------------------------

until the effective date of any termination of the Revolving Credit Commitment
shall be paid on the effective date of such termination. No such reduction in
the Revolving Credit Commitments shall reduce the Canadian Revolving Credit
Sublimit, the Swingline Commitment or the L/C Sublimit (except as set forth in
each respective definition). Notwithstanding the foregoing, any notice to reduce
the Revolving Credit Commitment to zero delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by any Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve any Borrower
from its obligations in respect thereof under Section 5.9).

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the applicable
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Facility.

(a) Availability. Subject to the terms and conditions hereof, each applicable
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue (i) standby or commercial US
Letters of Credit in an aggregate amount not to exceed its L/C Commitment for
the account of the US Borrowers or, subject to Section 3.10, any US Subsidiary
or Affiliate thereof that is organized under the laws of the United States, any
State thereof or the District of Columbia and (ii) standby or commercial
Canadian Letters of Credit in an aggregate amount not to exceed its L/C
Commitment for the account of the Canadian Borrower or, subject to Section 3.10,
any Canadian Subsidiary or Affiliate thereof that is organized under the laws of
Canada or any province or territory thereof, in each case, on any Business Day
from the Closing Date through but not including the thirtieth (30th) Business
Day prior to the Revolving Credit Maturity Date in such form as may be approved
from time to time by the applicable Issuing Lender; provided, that no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (A) the L/C Obligations would exceed the L/C Sublimit, (B) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment or
(C) in the case of Canadian Letters of Credit, the Canadian L/C Obligations
would exceed the Canadian Revolving Credit Sublimit. Each Letter of Credit
(1) (x) to be denominated in Dollars shall, in the case of a commercial US
Letter of Credit, be in a minimum amount of $100,000 and, in the case of a
standby US Letter of Credit, be in a minimum amount of $100,000 (or such lesser
amounts as agreed to by the applicable Issuing Lender and the Administrative
Agent), and (y) to be denominated in Canadian Dollars shall, in the case of

 

43



--------------------------------------------------------------------------------

a commercial Canadian Letter of Credit, be in a minimum amount of C$100,000 and,
in the case of a standby Canadian Letter of Credit, be in a minimum amount of
C$100,000 (or such lesser amounts as agreed to by the applicable Issuing Lender
and the Administrative Agent), (2) shall expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the applicable Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date (unless such
Letter of Credit shall have been Cash Collateralized), (3) with respect to each
US Letter of Credit, shall be subject to the Uniform Customs, in the case of a
commercial Letter of Credit, or ISP98, in the case of a standby Letter of
Credit, in each case, as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York and (4) with respect to each
Canadian Letter of Credit, shall be subject to the law set forth in the Letter
of Credit Application or as agreed by the applicable Issuing Lender and the
Canadian Borrower. No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it, or
(C) the conditions set forth in Section 6.2 are not satisfied. References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The (a) US Borrowers
may from time to time request that any Issuing Lender issue a US Letter of
Credit and (b) Canadian Borrower may from time to time request that any Issuing
Lender issue a Canadian Letter of Credit, in each case, by delivering to such
Issuing Lender at its applicable office (with a copy to the Administrative Agent
at the Administrative Agent’s Office) a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the applicable Borrower.
The applicable Issuing Lender shall promptly furnish to the applicable Borrowers
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

44



--------------------------------------------------------------------------------

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the US
Borrowers shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit times 50% of the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the applicable
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrowers shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrowers through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the

 

45



--------------------------------------------------------------------------------

date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the US Borrowers or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the applicable Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the applicable
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the applicable Borrower shall immediately notify such Issuing Lender that
such Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, such Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
the applicable repayment date in the amount of (i) such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI. If a Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. Each Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment such Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and such
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or

 

46



--------------------------------------------------------------------------------

forged, or any dispute between or among a such Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of such Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. Each Borrower
agrees that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on such Borrower and shall not result in any liability of such
Issuing Lender or any L/C Participant to any Borrower. The responsibility of any
Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit issued to it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply and control.

SECTION 3.8 Removal and Resignation of Issuing Lenders.

(a) The Borrowers may at any time remove any Lender from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to such
Issuing Lender and the Administrative Agent (or such shorter period of time as
may be acceptable to such Issuing Lender and the Administrative Agent).

(b) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to NPL and the
Administrative Agent (or such shorter period of time as may be acceptable to NPL
and the Administrative Agent).

(c) Any removed or resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
removal or resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the removal or resignation of a Lender as an
Issuing Lender hereunder, the Borrowers may, or at the request of such removed
or resigned Issuing Lender the Borrowers shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such removed or resigned Issuing Lender and outstanding at the time of
such removal or resignation, or make other arrangements satisfactory to the
removed or resigned Issuing Lender to effectively cause another Issuing Lender
to assume the obligations of the removed or resigned Issuing Lender with respect
to any such Letters of Credit.

SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b),
(c) or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the

 

47



--------------------------------------------------------------------------------

Administrative Agent information (including, without limitation, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such Issuing Lender) with respect to each Letter of Credit issued by
such Issuing Lender that is outstanding hereunder. In addition, each Issuing
Lender shall provide notice to the Administrative Agent of its L/C Commitment,
or any change thereto, promptly upon it becoming an Issuing Lender or making any
change to its L/C Commitment. No failure on the part of any L/C Issuer to
provide such information pursuant to this Section 3.9 shall limit the
obligations of the Borrowers or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower or any Subsidiary or
Affiliate thereof described in Section 3.1(a), the applicable Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary or Affiliate to
reimburse, the applicable Issuing Lender hereunder for any and all drawings
under such Letter of Credit; provided that aggregate face amount of all Letters
of Credit issued for the account of such Affiliates of the Borrowers that are
not also Subsidiaries of the Borrowers shall not exceed $10,000,000 at any time
outstanding. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries or Affiliates inures to the
benefit of such Borrower and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries and Affiliates.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Canadian
Borrower, on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date.

SECTION 4.2 Procedure for Advance of Initial Term Loan. The Canadian Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing prior to
11:00 a.m. no later than one (1) Business Day prior to the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Canadian
Base Rate Loan on such date (provided that the Canadian Borrower may request, no
later than four (4) Business Days prior to the Closing Date, that the Lenders
make the Initial Term Loan as a CDOR Rate Loan, as applicable, if the Canadian
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement). Upon receipt
of such Notice of Borrowing from the Canadian Borrower, the Administrative Agent
shall promptly notify each Term Loan Lender thereof. Not later than 1:00 p.m. on
the Closing Date, each Term Loan Lender will make available to the
Administrative Agent for the account of the Canadian Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Term Loan Lender on the Closing Date. The
Canadian Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Initial Term Loan in immediately available funds by
wire transfer to such Person or Persons as may be designated by the Canadian
Borrower in writing.

 

48



--------------------------------------------------------------------------------

SECTION 4.3 Repayment of Term Loans.

(a) Initial Term Loan. The Canadian Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing December 31, 2014 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 4.4 hereof:

 

    PAYMENT DATE  

PRINCIPAL

INSTALLMENT

     

December 31, 2014

  C$2,091,375.00    

March 31, 2015

  C$2,091,375.00    

June 30, 2015

  C$2,091,375.00    

September 30, 2015

  C$2,091,375.00    

December 31, 2015

  C$3,137,062.50    

March 31, 2016

  C$3,137,062.50    

June 30, 2016

  C$3,137,062.50    

September 30, 2016

  C$3,137,062.50    

December 31, 2016

  C$3,137,062.50    

March 31, 2017

  C$3,137,062.50    

June 30, 2017

  C$3,137,062.50    

September 30, 2017

  C$3,137,062.50    

December 31, 2017

  C$4,182,750.00    

March 31, 2018

  C$4,182,750.00    

June 30, 2018

  C$4,182,750.00    

September 30, 2018

  C$4,182,750.00    

December 31, 2018

  C$4,182,750.00    

March 31, 2019

  C$4,182,750.00    

June 30, 2019

  C$4,182,750.00    

September 30, 2019

  C$4,182,750.00    

Term Loan Maturity Date

  Remaining Outstanding
Principal Amount  

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b) Incremental Term Loans. The US Borrowers or the Canadian Borrower, as
applicable, shall repay the aggregate outstanding principal amount of each
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, Section 5.13.

SECTION 4.4 Prepayments of Term Loans.

(a) Optional Prepayments. The applicable Borrower shall have the right at any
time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan or Canadian Base Rate Loan, as applicable, and (ii) at least
three (3) Business Days before each LIBOR Rate Loan or CDOR Rate Loan, as
applicable, specifying the date and amount of repayment, whether the repayment
is of LIBOR Rate Loans, CDOR Rate Loans, Base Rate Loans or Canadian Base Rate
Loans or a combination thereof, and if a combination thereof, the amount
allocable to each and whether the repayment is of the Initial Term Loan, an
Incremental Term Loan or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least C$5,000,000 (or
$5,000,000) or any whole multiple of C$1,000,000 ($1,000,000) in excess thereof
and shall be applied, on a pro rata basis, to the outstanding principal
installments of the Initial Term Loan and, if applicable, any Incremental Term
Loans as directed by the applicable Borrowers. Each repayment shall

 

49



--------------------------------------------------------------------------------

be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
A Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the applicable
Term Loan Lenders of each Notice of Prepayment. Notwithstanding the foregoing,
any Notice of Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any other
incurrence of Indebtedness may be, if expressly so stated to be, contingent upon
the consummation of such refinancing or incurrence and may be revoked by any
Borrower in the event such refinancing is not consummated; provided that the
delay or failure of such contingency shall not relieve any Borrower from its
obligations in respect thereof under Section 5.9.

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrowers shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (iv) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
not otherwise permitted pursuant to Section 9.1. Such prepayment shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

(ii) Asset Dispositions and Insurance and Condemnation Events. The Borrowers
shall make mandatory principal prepayments of the Loans in the manner set forth
in clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition (other than any Asset
Disposition permitted pursuant to, and in accordance with, clauses (a) through
(f) of Section 9.5) or (B) any Insurance and Condemnation Event, to the extent
that the aggregate amount of such Net Cash Proceeds, in the case of each of
clauses (A) and (B), respectively, exceed $1,000,000 during any Fiscal Year.
Such prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds; provided that, so long as no Default or Event
of Default has occurred and is continuing, no prepayment shall be required under
this Section 4.4(b)(ii) with respect to such portion of such Net Cash Proceeds
that NPL shall have reinvested, or prior to such date given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 4.4(b)(iii).

(iii) Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of NPL, the Credit
Parties may reinvest all or any portion of such Net Cash Proceeds in assets used
or useful for the business of the Credit Parties and their Subsidiaries within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if
such Credit Party enters into a bona fide commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within the later
of (A) twelve (12) months following receipt thereof and (B) six (6) months of
the date of such commitment; provided that if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within three (3) Business Days after the applicable Credit
Party reasonably determines that such Net Cash Proceeds are no longer intended
to be or cannot be so reinvested to the prepayment of the Term Loans as set
forth in this Section 4.4(b); provided further that any Net Cash Proceeds
relating to Collateral shall be reinvested in assets constituting
Collateral. Pending the final application of any such Net Cash Proceeds, the
applicable Credit Party may invest an amount equal to such Net Cash Proceeds in
any manner that is not prohibited by this Agreement

 

50



--------------------------------------------------------------------------------

(iv) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iii) above, the
applicable Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, ratably between the Initial Term
Loans and any Incremental Term Loans to reduce on a pro rata basis (applied to
reduce the remaining scheduled principal installments of the Initial Term Loans
and any Incremental Term Loans on a pro rata basis) and (ii) second, to the
extent of any excess, to repay the Revolving Credit Loans pursuant to
Section 2.4(d), without a corresponding reduction in the Revolving Credit
Commitment.

(v) Prepayment of LIBOR Rate Loans and CDOR Rate Loans. Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9; provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Rate Loans or CDOR Rate Loans is required
to be made under this Section 4.4(b) prior to the last day of the Interest
Period therefor, in lieu of making any payment pursuant to this Section 4.4(b)
in respect of any such LIBOR Rate Loan or CDOR Rate Loans prior to the last day
of the Interest Period therefor, the applicable Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into an account held at, and subject to the sole control
of, the Administrative Agent until the last day of such Interest Period, at
which time the Administrative Agent shall be authorized (without any further
action by or notice to or from the Borrowers or any other Credit Party) to apply
such amount to the prepayment of such Term Loans in accordance with this
Section 4.4(b). Upon the occurrence and during the continuance of any Default or
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrowers or any other Credit Party)
to apply such amount to the prepayment of the outstanding Term Loans in
accordance with the relevant provisions of this Section 4.4(b).

(vi) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the US Borrowers or the Canadian Borrower, as applicable:

(i) US Revolving Credit Loans and any Incremental Term Loans denominated in
Dollars shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin;

(ii) Canadian Revolving Credit Loans and Term Loans denominated in Canadian
Dollars shall bear interest at (A) the Canadian Base Rate plus the Applicable
Margin or (B) the CDOR Rate plus the Applicable Margin;

(iii) US Swingline Loans shall bear interest at the Base Rate plus the
Applicable Margin; and

 

51



--------------------------------------------------------------------------------

(iv) Canadian Swingline Loans shall bear interest at the Canadian Base Rate plus
the Applicable Margin.

The US Borrowers or the Canadian Borrower, as applicable, shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any US Revolving Credit Loan or Term Loan or
any portion thereof as to which a US Borrower has not duly specified an interest
rate as provided herein shall be deemed a Base Rate Loan. Any Canadian Revolving
Credit Loan or any portion thereof as to which the Canadian Borrower has not
duly specified an interest rate as provided herein shall be deemed a Canadian
Base Rate Loan. Subject to Section 5.1(b), any LIBOR Rate Loan or CDOR Rate Loan
or any portion thereof as to which the applicable Borrower has not duly
specified an Interest Period as provided herein shall be deemed a LIBOR Rate
Loan or a CDOR Rate Loan with an Interest Period of one (1) month.

Notwithstanding the foregoing, the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the applicable Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement).

(b) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrowers
shall no longer have the option to request LIBOR Rate Loans, CDOR Loans or
Swingline Loans, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding CDOR Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to CDOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(D) all outstanding Base Rate Loans and other US Obligations arising hereunder
or under any other Loan Document shall bear interest at a rate per annum equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other US Obligations arising hereunder or
under any other Loan Document, (E) all outstanding Canadian Base Rate Loans and
other Canadian Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Rate) then applicable to Canadian Base Rate
Loans or such other Canadian Obligations arising hereunder or under any other
Loan Document, and (F) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or Debtor Relief Law.

(c) Interest Payment and Computation.

(i) Interest on (A) each Base Rate Loan and each Canadian Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2014; (B) each US Swingline Loan and each Canadian
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing December 31, 2014; and (C) each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of

 

52



--------------------------------------------------------------------------------

interest for Base Rate Loans when the Base Rate is determined by the Prime Rate,
all computations of interest for Canadian Base Rate Loans and all computations
of interest for CDOR Rate Loans shall be made on the basis of a year of 365 or
366 days, as applicable, and actual days elapsed. All other computations of fees
and interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).

(ii) Whenever any amount is payable under this Agreement or any other Loan
Document by the Canadian Borrower as interest or as a fee which requires the
calculation of an amount using a percentage per annum, each party to this
Agreement acknowledges and agrees that such amount shall be calculated as of the
date payment is due without application of the “deemed reinvestment principle”
or the “effective yield method” (e.g., when interest is calculated and payable
monthly, the rate of interest payable per month is 1/12 of the stated rate of
interest per annum).

(iii) For the purposes of the Interest Act (Canada) and disclosure under such
Act, whenever interest to be paid under this Agreement or any other Loan
Document is to be calculated on the basis of a year of 365 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 365 or such other
period of time, as the case may be.

(d) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (A) promptly refund to the applicable Borrowers any interest
received by the Lenders in excess of the maximum lawful rate or (B) apply such
excess to the principal balance of the US Obligations or the Canadian
Obligations, as applicable. It is the intent hereof that the Borrowers not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the applicable Borrower under
Applicable Law.

(ii) If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower or any other Canadian Credit Party to make
any payment of interest or other amount payable to any Lender, in an amount or
calculated at a rate which would result in a receipt by such Lender of interest
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (A) firstly, by
reducing the amount or rate of interest required to be paid to such Lender on
Canadian Revolving Credit Loans or Canadian Swingline Loans, as applicable, and
(B) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender, which would constitute “interest” for
purposes of Section 347 of the Criminal

 

53



--------------------------------------------------------------------------------

Code (Canada). Any amount or rate of interest referred to in this Section 5.1
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Canadian Revolving Credit Loan or Canadian Swingline Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the date set out in clause (a) of the definition of “Revolving Credit
Maturity Date” and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Administrative Agent shall be
conclusive for the purposes of such determination.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing:

(a) the US Borrowers shall have the option to (a) convert at any time all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $3,000,000 or any whole multiple of $500,000 in excess
thereof into one or more LIBOR Rate Loans and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $1,000,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans; and

(b) the Canadian Borrower shall have the option to (a) convert at any time all
or any portion of any outstanding Canadian Base Rate Loans (other than Canadian
Swingline Loans) in a principal amount equal to C$1,000,000 or any whole
multiple of C$100,000 in excess thereof into one or more CDOR Rate Loans and
(b) upon the expiration of any Interest Period for such CDOR Rate Loans,
(i) convert all or any part of its outstanding CDOR Rate Loans in a principal
amount equal to C$1,000,000 or a whole multiple of C$100,000 in excess thereof
into Canadian Base Rate Loans (other than Canadian Swingline Loans) or
(ii) continue such CDOR Rate Loans as CDOR Rate Loans.

Whenever any Borrower desires to convert or continue Loans as provided above,
such Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the US Borrowers shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2014
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full,

 

54



--------------------------------------------------------------------------------

all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter and any Fee Letter as applicable. The
Borrowers shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.

SECTION 5.4 Manner of Payment.

(a) Payments made by the Borrowers. Each payment by a Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligations) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
applicable Swingline Lender shall be made in like manner, but for the account of
the applicable Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing, if there exists a
Defaulting Lender each payment by any Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to a Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and

 

55



--------------------------------------------------------------------------------

records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a US Revolving Credit Note, Canadian Revolving Credit Note, Term Loan
Note, US Swingline Note and/or Canadian Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to any of the Consolidated Companies or their
Affiliates (as to which this Section 5.6 shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing, (ii) in the case of Canadian Revolving Credit Loans, not

 

56



--------------------------------------------------------------------------------

later than 12:00 noon one (1) Business Day before the date of any proposed
borrowing and (iii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 4.2 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, (A) in the case of a payment to
be made by such Lender, (1) with respect to any Loan denominated in Dollars, at
the greater of (x) the daily average Federal Funds Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (2) with respect to any Loan denominated in
Canadian Dollars, at the greater of (x) a rate equal to the Administrative
Agent’s aggregate marginal cost (including the cost of maintaining any required
reserves or deposit insurance and of any fees, penalties, overdraft charges or
other costs or expenses incurred by the Administrative Agent as a result of the
failure to deliver funds hereunder) of carrying such amount and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by such
Borrower, (1) with respect to any Loan denominated in Dollars, the Base Rate and
(2) with respect to any Loan denominated in Canadian Dollars, the Canadian Base
Rate. If the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by any Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, any Issuing Lender or any Swingline Lender hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, such Issuing Lender or such Swingline Lender, as the case may be, the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders, each Issuing Lender or each Swingline Lender,
as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, (i) with respect to any Extension of Credit (other
than any Canadian Revolving Credit Loan or any Canadian Swingline Loan), at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) with respect to any Canadian Revolving Credit Loan or any Canadian
Swingline Loan, at a rate equal to the Administrative Agent’s aggregate marginal
cost (including the cost of maintaining any required reserves or deposit
insurance and of any fees, penalties, overdraft charges or other costs or
expenses incurred by the Administrative Agent as a result of the failure to
deliver funds hereunder) of carrying such amount.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by any Borrower shall not relieve it or any other Lender
of its

 

57



--------------------------------------------------------------------------------

obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate or CDOR Rate Availability. In connection
with any request for (x) a LIBOR Rate Loan (or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof) or (y) a CDOR Rate Loan (or a Canadian Base Rate Loan as
to which the interest rate is determined with reference to the CDOR Rate or a
conversion thereof), if for any reason

(i) with respect to a proposed LIBOR Rate Loan, the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan,

(ii) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining (A) the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan (or any Base Rate Loan as to which the
interest rate is determined with reference to LIBOR) or (B) the CDOR Rate with
respect to a proposed CDOR Rate Loan (or any Canadian Base Rate Loan as to which
the interest rate is determined with reference to the CDOR Rate), or

(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate or CDOR Rate,
as applicable, does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period,

then the Administrative Agent shall promptly give notice thereof to NPL.
Thereafter, until the Administrative Agent notifies NPL that such circumstances
no longer exist, the obligation of the Lenders to make LIBOR Rate Loans (or Base
Rate Loans as to which the interest rate is determined with reference to LIBOR)
or CDOR Rate Loans (or Canadian Base Rate Loans as to which the interest rate is
determined with reference to CDOR), as applicable, and the right of any Borrower
to convert any Loan to or continue any Loan as a LIBOR Rate Loan (or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR) or a
CDOR Rate Loan (or Canadian Base Rate Loan as to which the interest rate is
determined with reference to CDOR), as applicable, shall be suspended, and
(i) in the case of LIBOR Rate Loans, the applicable Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan made to it together with accrued interest
thereon (subject to Section 5.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan; or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan made to it to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; (ii) in the case of Base Rate Loans
as to which the interest rate is determined by reference to LIBOR, the US
Borrowers shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period; or (iii) in the case of
CDOR Rate Loans (or Canadian Base Rate Loans as to which the interest rate is
determined by reference to the CDOR Rate), the Canadian Borrower shall convert
the then outstanding principal amount of each such Loan to a Canadian Base Rate
Loan as to which the interest rate is not determined by reference to the CDOR
Rate.

 

58



--------------------------------------------------------------------------------

(b) Laws Affecting LIBOR Rate or CDOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain (x) any LIBOR Rate Loan (or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR) or (y) any CDOR Rate Loan (or any
Canadian Base Rate Loan as to which the interest rate is determined by reference
to the CDOR Rate), such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
NPL and the other Lenders. Thereafter, until the Administrative Agent notifies
NPL that such circumstances no longer exist:

(i) the obligations of such Lender to make LIBOR Rate Loans (or Base Rate Loans
as to which the interest rate is determined by reference to LIBOR) or CDOR Rate
Loans (or Canadian Base Rate Loans as to which the interest rate is determined
by reference to the CDOR Rate), as applicable, and the right of the Borrowers to
convert any Loan by such Lender to a LIBOR Rate Loan or continue any Loan by
such Lender as a LIBOR Rate Loan (or a Base Rate Loan as to which the interest
rate is determined by reference to LIBOR), or to convert any Loan by such Lender
to a CDOR Rate Loan (or any Canadian Base Rate Loan as to which the interest
rate is determined by reference to the CDOR Rate), shall be suspended and
thereafter the applicable Borrower may select only Base Rate Loans and Canadian
Base Rate Loans be made by such Lender, as applicable, as to which the interest
rate is not determined by reference to LIBOR or CDOR hereunder,

(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR
and/or all Canadian Base Rate Loans shall cease to be determined by reference to
CDOR, as applicable, and

(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period. Each Lender agrees to designate a different Lending Office
or assign its rights and obligations hereunder to another of its officers,
branches or affiliates if such designation or assignment will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by such Lender in connection with any
such designation or assignment.

SECTION 5.9 Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or a CDOR Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by such
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan or a CDOR Rate Loan, (b) due to any failure of such
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or any CDOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based

 

59



--------------------------------------------------------------------------------

upon the assumption that such Lender funded its Commitment Percentage of the
LIBOR Rate Loans in the London interbank market or the CDOR Rate Loans in the
Canadian bankers’ acceptance market, as applicable, and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the applicable Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrowers
shall promptly pay to

 

60



--------------------------------------------------------------------------------

such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. With respect to any Indemnified Taxes
arising from US Obligations, the US Credit Parties shall jointly and severally
indemnify each Recipient, within ten (10) days after written demand therefor,
for the full amount of any such Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes

 

61



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. With respect to any Indemnified Taxes arising from Canadian
Obligations, the Canadian Credit Parties shall jointly and severally indemnify
each Recipient, within ten (10) days after written demand therefor, for the full
amount of any such Indemnified Taxes (including Indemnified Taxes imposed on or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to NPL
and the Administrative Agent, at the time or times reasonably requested by NPL
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by NPL or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by NPL or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by NPL or the Administrative Agent as will enable NPL or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

62



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to NPL and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of NPL
or the Administrative Agent), executed originals of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to NPL and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of NPL or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or any
successor form) or W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a US Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or any successor form) or W-8BEN-E
(or any successor form), as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form) or
W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

63



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to NPL and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of NPL or the Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the US Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to NPL and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by NPL or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by NPL or the Administrative Agent as may be
necessary for the US Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that (x) it shall promptly notify NPL and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction to withholding and (y) if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
NPL and the Administrative Agent in writing of its legal inability to do so;
provided that no such updating or notification is required to be made on account
of any Canadian withholding tax if no form or certification has been previously
delivered for Canadian withholding tax purposes.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

64



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrowers, use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

65



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 5.13 Incremental Loans.

(a) Request for Increase. At any time after the Closing Date, upon written
notice to the Administrative Agent, the US Borrowers, or the Canadian Borrower,
as applicable, may, from time to time, request (i) one or more incremental term
loans (an “Incremental Term Loan”) or (ii) one or more increases in the
Revolving Credit Commitments (a “Revolving Credit Facility Increase” and,
together with the initial principal amount of the Incremental Term Loans, the
“Incremental Increases”); provided that (A) the aggregate principal amount for
all such Incremental Increases shall not exceed $100,000,000 and (B) any such
request for an increase shall be in a minimum amount of $5,000,000 (or
C$5,000,000) for any Incremental Term Loan and $5,000,000 (or C$5,000,000) for
any Revolving Credit Facility Increase or, if less, the remaining amount
permitted pursuant to the foregoing clause (A). Incremental Term Loans may be
made to the US Borrowers in Dollars or to the Canadian Borrower in Canadian
Dollars.

(b) Incremental Lenders. Each notice from the applicable Borrower pursuant to
this Section shall set forth the requested amount, currency and proposed terms
of the relevant Incremental Increase. Incremental Increases may be provided by
any existing Lender or by any other Persons (an “Incremental Lender”); provided
that the Administrative Agent, each Issuing Lender and/or each Swingline Lender,
as applicable, shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Incremental Lender’s providing such Incremental
Increases to the extent any such consent would be required under Section 12.9(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the applicable
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Incremental Lender is requested to respond, which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to the proposed Incremental Lenders. Each proposed Incremental
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.

(c) Increase Effective Date and Allocations. The Administrative Agent and the
applicable Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof).
The Administrative Agent shall promptly notify the applicable Borrower and the
Incremental Lenders of the final allocation of such Incremental Increases and
the Increase Effective Date.

(d) Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date; provided that:

(i) no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of any Extensions of Credit pursuant thereto;

(ii) the Administrative Agent shall have received from NPL, an Officer’s
Compliance Certificate demonstrating that the Consolidated Companies are in pro
forma compliance with the financial covenants set forth in Section 9.13 (based
on the financial statements most recently delivered pursuant to Section 8.1)
after giving effect to such Incremental Increase (assuming that the entire
applicable Incremental Term Loan and/or Revolving Credit Facility Increase is
fully funded on the effective date thereof) and the use of proceeds thereof;

 

66



--------------------------------------------------------------------------------

(iii) each such Incremental Increase shall be effected pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Credit Parties, the Administrative Agent and the
applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 5.13;

(iv) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Incremental Amendment):

(A) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
applicable Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term Loan or a maturity date earlier than the Term Loan Maturity Date;

(B) the Applicable Rate and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
applicable Borrower on the applicable Increase Effective Date and shall be
reasonably acceptable to the Administrative Agent; and

(C) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be consistent with the terms and conditions
applicable to the Initial Term Loan;

(v) in the case of each Revolving Credit Facility Increase (the terms of which
shall be set forth in the relevant Incremental Amendment):

(A) Revolving Credit Loans made with respect to the Revolving Credit Facility
Increase shall mature on the Revolving Credit Maturity Date and shall bear
interest at the rate applicable to the Revolving Credit Loans;

(B) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
applicable Borrower shall pay any and all costs required pursuant to Section 5.9
in connection with such reallocation as if such reallocation were a repayment);
and

(C) except as provided above, all of the other terms and conditions applicable
to such Revolving Credit Facility Increase shall, except to the extent otherwise
provided in this Section 5.13, be identical to the terms and conditions
applicable to the Revolving Credit Facility;

 

67



--------------------------------------------------------------------------------

(vi) each Incremental Increase shall constitute US Obligations of the US
Borrower or Canadian Obligations of the Canadian Borrower, as applicable, and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis; and

(vii) any Incremental Lender with a Revolving Credit Facility Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 5.6 or 12.2 to the contrary.

SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
Borrowers shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or such Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and each Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and each Swingline
Lender as herein provided (other than Permitted Liens in favor of a depository
bank), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
any Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lenders that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lenders
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

68



--------------------------------------------------------------------------------

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lenders
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lenders with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

69



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to each applicable Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lenders and the Swingline Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of

 

70



--------------------------------------------------------------------------------

outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Credit Facility (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

SECTION 5.16 NPL as Agent for the Borrowers. Each Borrower hereby irrevocably
appoints and authorizes NPL (a) to provide the Administrative Agent with all
notices with respect to Loans obtained for the benefit of such Borrower and all
other notices and instructions under this Agreement, (b) to take such action on
behalf of such Borrower as NPL deems appropriate on its behalf to such Borrower
Loans or Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by NPL of any summons, notice or other similar item shall be deemed
effective receipt by the Consolidated Companies.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a US Revolving Credit Note and a
Canadian Revolving Credit Note in favor of each Revolving Credit Lender
requesting a US Revolving Credit Note and a Canadian Revolving Credit Note, a
Term Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
US Swingline Note in favor of the US Swingline Lender and a Canadian Swingline
Note in favor of the Canadian Swingline Lender (in each case, if requested
thereby), the Security Documents and the Guaranty Agreements, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of NPL to
the effect that (A) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects); (B) none of the Credit Parties is in violation of
any of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; (D) since December 31, 2013, (i) with respect to the
Consolidated Companies (excluding the Link-Line Group of Companies), no event
has occurred or condition arisen, either individually or in the aggregate,

 

71



--------------------------------------------------------------------------------

that has had or could reasonably be expected to have a Material Adverse Effect
and (ii) with respect to the Link-Line Acquired Companies, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Link-Line Acquired Companies Material
Adverse Effect; and (E) each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 6.1 and Section 6.2.

(ii) Officer’s Certificate of each Credit Party. A certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Credit Party and all amendments thereto,
and in the case of the US Credit Parties only, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) with respect to the US
Credit Parties only, each certificate required to be delivered pursuant to
Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the US Secured Parties and the Canadian
Secured Parties in the Collateral and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens).

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of
customary Lien searches (including a search as to bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties, indicating among other things that the
assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).

 

72



--------------------------------------------------------------------------------

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property and liability insurance covering each
Credit Party, evidence of payment of all insurance premiums for the current
policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.

(v) Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted or, to the knowledge of any Credit Party, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby that could reasonably be expected to have a
Material Adverse Effect or adversely affect the transactions contemplated by
this Agreement or the other Loan Documents.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of NPL and its Subsidiaries for the three
Fiscal Years most recently ended prior to the Closing Date and the related
audited statements of income and retained earnings and cash flows for each such
Fiscal Year, (B) unaudited Consolidated balance sheet of NPL and its
Subsidiaries for each of the fiscal quarters ended on March 31, 2014 and
June 30, 2014 and related unaudited interim statements of income and retained
earnings and cash flows, (C) the audited Consolidated balance sheet of the
Link-Line Acquired Companies for the two fiscal years most recently ended prior
to the Closing Date and the related audited statements of income and retained
earnings and cash flows for each such fiscal year and (D) interim unaudited
comparable year-to-date financial statements of the Link-Line Acquired Companies
for the period ending May 31, 2014.

(ii) Pro Forma Financial Statements. The Administrative Agent shall have
received pro forma combined financial statements for the Consolidated Companies
for the four-quarter period most recently ended prior to the Closing Date for
which financial statements are available calculated on a Pro Forma Basis after
giving effect to the Transactions (including adjustments reasonably acceptable
to the Administrative Agent).

 

73



--------------------------------------------------------------------------------

(iii) Financial Projections. The Administrative Agent shall have received pro
forma combined financial statements for the Consolidated Companies, and
projections prepared by management of NPL, of balance sheets, income statements
and cash flow statements on a quarterly basis for the first year following the
Closing Date and on an annual basis for each year thereafter during the term of
the Credit Facility.

(iv) Financial Condition/Solvency Certificate. NPL shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of NPL, that (A) after giving effect to the Transactions, each Borrower is,
individually, and together with the other Credit Parties on a combined basis,
Solvent, (B) attached thereto are calculations evidencing that the Consolidated
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to the
Transactions), as of the Closing Date for the four fiscal quarter period most
recently ended prior to the Closing Date for which financial statements are
available, will not exceed 2.75to 1.00 and (C) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Consolidated Companies.

(v) Payment at Closing. If an invoice has been provided to NPL not less than two
(2) Business Days prior to the Closing Date, the Borrowers shall have paid or
made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between NPL and the Administrative Agent) and (C) to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(f) Link-Line Acquisition.

(i) Consummation of the Link-Line Acquisition. The Link-Line Acquisition
(including the payment of all amounts due and payable in connection with the
consummation of the Link-Line Acquisition) shall be simultaneously consummated
in accordance with the Link-Line Purchase Agreements without giving effect to
any waivers, modifications, or consents thereof that are materially adverse to
the Lenders (as reasonably determined by the Arrangers) unless such waivers,
modifications, or consents are approved in writing by the Arrangers.

(ii) Link-Line Purchase Agreements. The Arrangers shall have received true,
correct and fully executed copies of the Link-Line Purchase Agreements.

 

74



--------------------------------------------------------------------------------

(g) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. (A) All amounts due or outstanding in respect of the
Existing Credit Agreement shall have been (or substantially simultaneously with
the Closing Date shall be) refinanced in full and (B) all existing Indebtedness
of the Link-Line Acquired Companies shall be repaid in full, all commitments (if
any) in respect thereof shall have been terminated and all guarantees therefor
and security therefor shall be released, in each case prior to or concurrently
with the initial Extensions of Credit hereunder and the Administrative Agent
shall have received pay-off letters in form and substance satisfactory to it
evidencing such repayment, termination and release.

(iii) PATRIOT Act, etc. At least five Business Days prior to the Closing Date
(or such shorter period as the Administrative Agent may agree), each Borrower
and each of the Subsidiary Guarantors shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

75



--------------------------------------------------------------------------------

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing,
Letter of Credit Application, or Notice of Conversion/Continuation, as
applicable, from the applicable Borrower in accordance with Section 2.3(a),
Section 3.2, Section 4.2 or Section 5.2, as applicable.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) no Swingline Lender shall be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both
immediately before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed made on the
Closing Date and as otherwise set forth in Section 6.2, that:

SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being conducted and (c) is duly qualified and authorized to do business in
each jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization. The jurisdictions in
which each Credit Party and each Subsidiary thereof are organized and qualified
to do business as of the Closing Date are described on Schedule 7.1.

SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
7.2. As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2.

SECTION 7.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state, provincial,
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

76



--------------------------------------------------------------------------------

SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Credit Party is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof where
the failure to obtain such Governmental Approval or such violation could
reasonably be expected to have a Material Adverse Effect, (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a),
(b) or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

SECTION 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, provincial,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state,
provincial, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than (a) where the failure to file, pay, or make provision could
not reasonable be expected to have a Material Adverse Effect, or (b) any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party). Such returns accurately
reflect in all material respects all liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby. As of the Closing Date,
except as set forth on Schedule 7.6, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the

 

77



--------------------------------------------------------------------------------

relevant Credit Party or (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, provincial, local and other taxes for all Fiscal
Years and portions thereof since the organization of any Credit Party or any
Subsidiary thereof are in the judgment of the Borrowers adequate, and the
Borrowers do not anticipate any additional taxes or assessments for any of such
years.

SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business, except where the failure
to own or possess such rights would not reasonably be expected to have a
Material Adverse Effect. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Subsidiary thereof is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations, except as could not reasonably be expected to
have a Material Adverse Effect.

SECTION 7.8 Environmental Matters. Except where the failure of any of the
following representations to be correct would not reasonably be expected to have
a Material Adverse Effect:

(a) the properties owned, leased or operated by each Credit Party and each
Subsidiary thereof do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws and, to their
knowledge, the properties owned, leased or operated by each Credit Party and
each Subsidiary thereof in the past do not contain and have not previously
contained any Hazardous Materials in amounts or concentrations which constituted
a violation of applicable Environmental Law;

(b) each Credit Party and each Subsidiary thereof and such properties owned,
leased or operated by such Credit Party or such Subsidiary and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(c) no Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;

(d) to the knowledge of each Credit Party and each Subsidiary thereof, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(e) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrowers, threatened, under any Environmental Law
to which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations; and

 

78



--------------------------------------------------------------------------------

(f) there has been no release, or to the best of each Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, now or in the past five
(5) years, in violation of or in amounts or in a manner that could give rise to
liability under applicable Environmental Laws.

SECTION 7.9 Employee Benefit Matters.

(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans or
Canadian Employee Benefit Plans other than those identified on Schedule 7.9;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans (and with
all Canadian Pension Laws with respect to all Canadian Employee Benefit Plans)
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. Each Canadian Employee Benefit Plan
that is intended to be registered under Canadian Pension Laws has been so
registered and such registration has not been revoked nor has any notice of
intent to revoke such registration been received. No liability has been incurred
by any Credit Party or any ERISA Affiliate which remains unsatisfied for any
taxes or penalties assessed with respect to any Employee Benefit Plan, Canadian
Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan, nor has any Credit Party nor any
Subsidiary thereof failed to make or remit any required contributions when due
to any Canadian Employee Benefit Plan, nor has any solvency funding relief been
elected or exercised with respect to any Canadian Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan or Canadian Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code or Canadian Pension Laws or to make a required
contribution or payment under the terms of any Canadian Employee Benefit Plan;

 

79



--------------------------------------------------------------------------------

(e) No Termination Event or Canadian Termination Event has occurred or is
reasonably expected to occur;

(f) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, no proceeding, claim
(other than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to the best of the knowledge of each Borrower
after due inquiry, threatened concerning or involving (i) any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by any Credit Party or any ERISA Affiliate, (ii) any Pension Plan
or Canadian Pension Plan, or (iii) any Multiemployer Plan or Canadian
Multiemployer Plan.

(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

(h) As of the Closing Date, no Credit Party nor any Subsidiary thereof has
established, or commenced participation in, any defined benefit Canadian
Employee Benefit Plan.

SECTION 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of each Borrower
only or of the Consolidated Companies on a Consolidated basis) subject to the
provisions of Section 9.2 or Section 9.5 or subject to any restriction contained
in any agreement or instrument between any Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”.

SECTION 7.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

SECTION 7.12 Material Contracts. Schedule 7.12 sets forth a complete and
accurate list of all Material Contracts of the type described in subsection
(a) of the definition of Material Contracts of each Credit Party and each
Subsidiary thereof in effect as of the Closing Date. Other than as set forth in
Schedule 7.12, each such Material Contract is, as of the Closing Date, and
immediately after giving effect to the consummation of the transactions
contemplated by the Loan Documents will be, in full force and effect in
accordance with the terms thereof. To the extent requested by the Administrative
Agent, each Credit Party and each Subsidiary thereof has delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.12 or any other Schedule hereto. As of the Closing
Date, no Credit Party nor any Subsidiary thereof (nor, to the knowledge of any
Borrower, any other party thereto) is in breach of or in default under any
Material Contract, except where such breach could not reasonably be expected to
have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

SECTION 7.13 Employee Relations. As of the Closing Date, no Credit Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.13. No Borrower knows of any pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 7.14 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to any
Consolidated Company or to transfer any of its assets or properties to any
Consolidated Company in each case other than existing under or by reason of the
Loan Documents or Applicable Law.

SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) are complete and correct and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Consolidated Companies as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnote disclosures for unaudited financial statements). All such
financial statements of the Canadian Credit Parties, including the related
schedules and notes thereto, have been prepared in accordance with Canadian
accounting standards for private enterprises as approved by the Accounting
Standards Board of the Canadian Institute of Chartered Accountants in effect
from time to time, and such financial statements of the US Credit Parties,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. Such financial statements show all material indebtedness
and other material liabilities, direct or contingent, of the Consolidated
Companies as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. The pro forma financial statements delivered pursuant
to Section 6.1(e)(ii) and the projections delivered pursuant to
Section 6.1(e)(iii) and were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable in
light of then existing conditions except that such financial projections and
statements shall be subject to normal year end closing and audit adjustments (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

SECTION 7.16 No Material Adverse Change. Since December 31, 2013, there has been
no material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Consolidated Companies and no event has occurred
or condition arisen, either individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.17 Solvency. Each Borrower is, individually, and together with the
other Credit Parties on a Consolidated basis, Solvent.

SECTION 7.18 Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased, or subleased by any Credit Party or any of its Subsidiaries. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, except those
which have been disposed of by such Credit Party or such Subsidiary subsequent
to such date which dispositions have been in the ordinary course of business or
as otherwise expressly permitted hereunder.

 

81



--------------------------------------------------------------------------------

SECTION 7.19 Litigation. There are no actions, suits or proceedings pending nor,
to the knowledge of any Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

SECTION 7.20 Anti-Corruption Laws and Sanctions. None of (a) the Borrowers, any
Subsidiary of any Borrower or, to the knowledge of any Borrower or any such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of any Borrower, any agent of the any Borrower or any Subsidiary
of any Borrower that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person or currently the
subject or target of any Sanctions.

SECTION 7.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (ii), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 7.22 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and pari passu with all senior
unsecured Indebtedness of each such Person and, to the extent required to be so
designated to constitute “Senior Indebtedness,” has been so designated as
“Senior Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.

SECTION 7.23 Disclosure. Each Credit Party and each Subsidiary thereof has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

 

82



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2014), an audited Consolidated balance sheet of the
Consolidated Companies as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Consolidated Companies not in accordance with GAAP.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended March 31, 2015), an unaudited
Consolidated balance sheet of the Consolidated Companies as of the close of such
fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
NPL in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of NPL to present fairly in all
material respects the financial condition of the Consolidated Companies on a
Consolidated basis as of their respective dates and the results of operations of
the Consolidated Companies for the respective periods then ended, subject to
normal year-end adjustments and the absence of footnotes.

(c) Annual Budget. As soon as practicable and in any event within forty-five
(45) days after the end of each Fiscal Year, an operating and capital budget of
the Consolidated Companies for the ensuing four (4) fiscal quarters, such budget
to be prepared in accordance with GAAP and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet, calculations demonstrating
projected compliance with the financial covenants set forth in Section 9.13 and
a report containing management’s discussion and analysis of such budget with a
reasonable disclosure of the key assumptions and drivers with respect to such
budget, accompanied by a certificate from a Responsible Officer of NPL to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of delivery of such budget) of the
financial condition and operations of the Consolidated Companies for such
period.

 

83



--------------------------------------------------------------------------------

(d) 2014 Third Quarter Financial Statements. As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of the fiscal quarter ended September 30,
2014, (i) an unaudited Consolidated balance sheet of NPL and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, (ii) an
unaudited Consolidated balance sheet of the Link-Line Acquired Companies as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, in each
case, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and, solely with respect to the items delivered
pursuant to clause (i), certified by the chief financial officer of NPL to
present fairly in all material respects the financial condition of NPL and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of NPL and its Subsidiaries for the period then ended,
subject to normal year-end adjustments and the absence of footnotes and
(iii) unaudited Consolidated financial statements of the Consolidated Companies
giving effect, on a Pro Forma Basis, to the Link-Line Acquisition as if such
Link-Line Acquisition was consummated on September 30, 2014, as contemplated for
preparation of the Officer’s Compliance Certificate required pursuant to
Section 8.2(b).

SECTION 8.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of NPL and
on an annual basis for each Fiscal Year a report containing management’s
discussion and analysis of such annual financial statements;

(b) at such time as financial statements are delivered pursuant to
Section 8.1(d), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
NPL, giving effect, on a Pro Forma Basis, to the Link-Line Acquisition as if
such Link-Line Acquisition was consummated on September 30, 2014;

(c) promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;

 

84



--------------------------------------------------------------------------------

(f) [intentionally omitted];

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any Consolidated Company, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
such Consolidated Company;

(h) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act and Canadian AML Laws), as from time to time reasonably
requested by the Administrative Agent or any Lender;

(i) promptly: (i) notice of the establishment, or intent to establish, a new
Canadian Employee Benefit Plan that contains a defined benefit provision, or any
change to an existing Canadian Employee Benefit Plan to include a defined
benefit provision, or (ii) notice of the acquisition of an interest in any
Person if such Person sponsors, administers, participates in, or has any
liability in respect of any Canadian Employee Benefit Plan that contains a
defined benefit provision;

(j) promptly: (i) copies of all actuarial reports and any other material reports
with respect to each Canadian Employee Benefit Plan as filed by a Credit Party
with any applicable Governmental Authority, (ii) a current calculation of the
Credit Parties’ aggregate Canadian Pension Plan Unfunded Liabilities pursuant to
a valuation or report in a form and substance reasonably satisfactory to the
Administrative Agent, when available on an annual basis or upon the reasonable
request of the Administrative Agent (such additional request not to be made more
than one time per calendar year), (iii) promptly after receipt thereof, a copy
of any material direction, order, notice or ruling that any Credit Party
receives from any applicable Governmental Authority with respect to any Canadian
Employee Benefit Plan, (iv) notification within thirty (30) days of any
increases having a cost to one or more of the Credit Parties in excess of the
Threshold Amount per annum in the aggregate in the benefits of any Canadian
Employee Benefit Plan, and (v) notification of the existence of any report which
discloses a Canadian Pension Plan Unfunded Liability; and

(k) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers or its securities) (each, a “Public Lender”). Each Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 12.10);

 

85



--------------------------------------------------------------------------------

(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) Business Days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
which could reasonably be expected to have a Material Adverse Effect;

(e) any attachment, judgment, lien (other than Permitted Liens), levy or order
exceeding the Threshold Amount that may be assessed against or threatened
against any Credit Party or any Subsidiary thereof;

(f) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which any Consolidated Company is a party or by which any
Consolidated Company or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

(g)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrowers obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, or any notice of intent to
terminate in whole or in part any Canadian Employee Benefit Plan under Canadian
Pension Laws or otherwise that, in each case, is filed with or by the PBGC or
other Governmental Authority applicable to Canadian Employee Benefit Plans by
any Credit Party or any ERISA Affiliate or otherwise received by any Credit
Party or any ERISA Affiliate; and

(h) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

 

86



--------------------------------------------------------------------------------

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of NPL setting forth details of the occurrence referred to
therein and stating what action NPL has taken and proposes to take with respect
thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

SECTION 8.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction where the nature and
scope of its activities require it to so qualify under Applicable Law.

SECTION 8.5 Maintenance of Property and Licenses.

(a) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance). On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and take commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and take
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Consolidated Companies, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

SECTION 8.11 Compliance with ERISA and Canadian Pension Laws. In addition to and
without limiting the generality of Section 8.9, (a) except where the failure to
so comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans and with Canadian Pension Laws with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could reasonably be expected to result in a
liability to the PBGC or to a Multiemployer Plan or to a Canadian Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code or under Canadian Pension
Laws and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code, (b) comply with
and perform in all material respects all of their obligations, including any
fiduciary, funding, investment and administration obligations, under and in
respect of each Canadian Employee Benefit Plan under the terms thereof, any
funding agreements, and all Applicable Laws, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan or Canadian Employee Benefit Plan as
may be reasonably requested by the Administrative Agent. No Credit Party nor any
Subsidiary shall at any time terminate or wind-up a Canadian Employee Benefit
Plan unless there are no Canadian Pension Plan Unfunded Liabilities in excess of
the Threshold Amount.

SECTION 8.12 Compliance with Material Contracts. Comply in all respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract, except as could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrowers, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the

 

88



--------------------------------------------------------------------------------

Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year at the Borrowers’ expense; provided further that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrowers at any time without advance notice. Upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at NPL’s corporate offices (or such other location as may be agreed
to by NPL and the Administrative Agent) at such time as may be agreed by NPL and
the Administrative Agent.

SECTION 8.14 Additional Subsidiaries and Collateral.

(a) Additional US Subsidiaries. Promptly after the creation or acquisition of
any US Subsidiary (other than an Excluded Subsidiary) (and, in any event, within
thirty (30) days after such creation or acquisition, as such time period may be
extended by the Administrative Agent in its sole discretion) cause such Person
to (i) become a US Subsidiary Guarantor by delivering to the Administrative
Agent a duly executed supplement to the US Credit Party Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) grant a security interest, to secure all Secured Obligations, in
all Collateral (subject to the exceptions specified in the US Collateral
Agreement) owned by such US Subsidiary by delivering to the Administrative Agent
a duly executed supplement to each applicable Security Document or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Security Document, (iii) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such original certificated Equity
Interests or other certificates and stock or other transfer powers evidencing
the Equity Interests of such Person, (v) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person, and (vi) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

(b) Additional Canadian Subsidiaries. Promptly after the creation or acquisition
of any Canadian Subsidiary (other than an Excluded Subsidiary) (and in any event
within thirty (30) days after such creation or acquisition, as such time period
may be extended by the Administrative Agent in its sole discretion) cause such
Canadian Subsidiary to (i) become a Canadian Subsidiary Guarantor by delivering
to the Administrative Agent a duly executed supplement to the Canadian
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest, to
secure all Canadian Secured Obligations, in all Collateral (subject to the
exceptions specified in the Canadian Collateral Agreement) owned by such
Canadian Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

89



--------------------------------------------------------------------------------

(c) Additional First-Tier Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and at the
request of the Administrative Agent, promptly thereafter (and, in any event,
within forty-five (45) days after such request, as such time period may be
extended by the Administrative Agent in its sole discretion), cause (i) the
applicable US Credit Party to deliver to the Administrative Agent Security
Documents pledging (A) as security for the US Secured Obligations, sixty-six
percent (66%) of the total outstanding voting Equity Interests (and one hundred
percent (100%) of the non-voting Equity Interests) of any such new First Tier
Foreign Subsidiary and (B) as security for the Canadian Secured Obligations, one
hundred percent (100%) of the Equity Interests of any such new First Tier
Foreign Subsidiary and, in each case, a consent thereto executed by such new
First Tier Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Equity Interests of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

(e) Additional Collateral. After the Closing Date, NPL will notify the
Administrative Agent in writing promptly upon any Credit Party’s acquisition or
ownership of any Collateral not already covered by the US Collateral Agreement
or Canadian Collateral Agreement, as applicable (such acquisition or ownership
being herein called an “Additional Collateral Event” and the property so
acquired or owned being herein called “Additional Collateral”). As soon as
practicable and in any event within thirty (30) days (or such longer period as
the Administrative Agent shall agree) after an Additional Collateral Event, the
applicable Credit Party shall (i) execute and deliver or cause to be executed
and delivered Security Documents, in form and substance reasonably satisfactory
to Administrative Agent, in favor of Administrative Agent and duly executed by
the applicable Credit Party, covering and effecting and granting a
first-priority Lien (subject to Permitted Liens) upon the applicable Additional
Collateral, and such other documents (including, without limitation,
certificates and legal opinions, all in form and substance reasonably
satisfactory to Administrative Agent) as may be reasonably required by
Administrative Agent in connection with the execution and delivery of such
Security Documents and (ii) deliver or cause to be delivered by the Consolidated
Companies such other documents or certificates consistent with the terms of this
Agreement and relating to the transactions contemplated hereby as Administrative
Agent may reasonably request.

 

90



--------------------------------------------------------------------------------

SECTION 8.15 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance the Transactions, (b) pay fees, commissions
and expenses in connection with the Transactions, and (c) for working capital
and general corporate purposes of the Consolidated Companies, including the
payment of certain fees and expenses incurred in connection with the
Transactions and this Agreement.

SECTION 8.16 Corporate Governance. (a) Maintain entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings, or act by unanimous written consent, to authorize and approve such
entity’s actions, which meetings will be separate from those of any other entity
which is an Affiliate of such entity; provided, however, that NPL and Southwest
Administrators, Inc. shall be permitted, at the request of NPL, to (x) maintain
entity records and books of account that are not separate and (y) commingle
their funds and assets on an as needed basis to conduct the Consolidated
Companies’ business in its ordinary course consistent with past practices.

SECTION 8.17 Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.

SECTION 8.18 Compliance with Anti-Corruption Laws and Sanctions. Each Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (a) in all material respects with Anti-Corruption
Laws and (b) applicable Sanctions.

SECTION 8.19 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.19, in each case within the time
limits specified on such schedule.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.

SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness and obligations owing (i) under Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes, or (ii) to Cash
Management Banks pursuant to Cash Management Agreements entered into in the
ordinary course of business;

 

91



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Consolidated Companies than the Subordinated Indebtedness
being refinanced, refunded, renewed or extended and (C) in an amount not less
than the amount outstanding at the time of such refinancing, refunding, renewal
or extension;

(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness and incurred in the ordinary course of business of the Consolidated
Companies in an aggregate amount not to exceed $65,000,000 at any time
outstanding; provided that no more than $45,000,000 of such Indebtedness may be
incurred during any twelve (12) month period;

(e) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d), (g), (j) and (k) of this Section;

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(g) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(h) unsecured intercompany Indebtedness (i) owed by any US Credit Party to
another US Credit Party, (ii) owed by any Canadian Credit Party to another
Canadian Credit Party, (iii) owed by any US Credit Party to any Canadian Credit
Party in an aggregate amount not to exceed $15,000,000 at any time outstanding,
(iv) owed by any Canadian Credit Party to any US Credit Party in an aggregate
amount not to exceed $15,000,000 at any time outstanding, and (v) owed by or to
any Non-Credit Party Subsidiary by or to any Credit Party, provided that the
aggregate amount of such Indebtedness owed by a Non-Credit Party Subsidiary to a
Credit Party shall not exceed $15,000,000 at any time outstanding, provided
further that any such Indebtedness owed by a Credit Party to a Non-Credit Party
Subsidiary shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(i) [Intentionally omitted];

(j) Indebtedness to finance the purchase and development of (i) the Borrower’s
corporate headquarters located at 2355 West Utopia Road, Phoenix, AZ 85027, and
(ii) the recently acquired property in Glendale, Arizona, that is dedicated as
the Phoenix operations facility, located at 7326 North Glen Harbor Blvd.,
Glendale, AZ 85307; provided that (i) the aggregate principal amount of such
Indebtedness shall not exceed one hundred percent (100%) of the fair market
value of such real property financed in connection therewith (measured at the
time of such financing, without giving effect to any change in fair market value
thereafter), (ii) the terms of such Indebtedness shall be no more restrictive
(as determined by NPL in good faith), taken as a whole, than those set forth in
this Agreement and the other Loan Documents, (iii) the final maturity with
respect to such Indebtedness shall be no earlier than the Revolving Credit
Maturity Date or the Term Loan Maturity Date and (iv) no Event of Default shall
have occurred and be continuing both before and after giving effect to the
incurrence of such Indebtedness; and

 

92



--------------------------------------------------------------------------------

(k) other Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $5,000,000 at any time outstanding.

SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lenders and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 9.1(c) (solely to the extent that such Liens were in
existence on the Closing Date and described on Schedule 9.2)); provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not past due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Consolidated
Companies taken as a whole;

(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness) or subleases, statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business,
in each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Consolidated Companies;

 

93



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and the proceeds thereof, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;

(j) Liens securing Indebtedness permitted under Section 9.1(j); provided that
(i) such Liens shall be created substantially simultaneously with the financing
of the related real property and (ii) such Liens do not at any time encumber any
Property other than the real property financed by such Indebtedness;

(k)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction and
(ii) Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of any Borrower or any Subsidiary thereof;

(l)(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract; and

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Consolidated Companies taken as a whole or materially
detract from the value of the relevant assets of the Consolidated Companies
taken as a whole or (ii) secure any Indebtedness.

SECTION 9.3 Investments. Purchase, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:

(a)(i) Investments existing on the Closing Date and described on Schedule 9.3;

(ii) Investments made after the Closing Date by any US Credit Party in any other
US Credit Party;

(iii) Investments made after the Closing Date by any Canadian Credit Party in
any other Canadian Credit Party;

(iv) Investments made after the Closing Date by any Non-Credit Party Subsidiary
in any Credit Party or any other Non-Credit Party Subsidiary;

 

94



--------------------------------------------------------------------------------

(v) Investments made after the Closing Date by any Canadian Credit Party in any
US Credit Party in an aggregate amount not to exceed $15,000,000 at any time
outstanding;

(vi) Investments made after the Closing Date by any US Credit Party in any
Canadian Credit Party in an aggregate amount not to exceed $15,000,000 at any
time outstanding;

(vii) Investments made after the Closing Date by any Credit Party in any
Non-Credit Party Subsidiary in an aggregate amount not to exceed $15,000,000 at
any time outstanding; and

(viii) equity Investments in connection with a Holding Company Reorganization;

 

(b) Investments in cash and Cash Equivalents;

(c) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(d) Hedge Agreements permitted pursuant to Section 9.1(b);

(e)(i) purchases of assets in the ordinary course of business, (ii) Investments
in the form of guaranties permitted under Section 9.1(e), and (iii) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(f) Investments by any Credit Party in the form of Permitted Acquisitions to the
extent that any Person or Property acquired in such acquisition becomes a part
of such Credit Party or becomes (whether or not such Person is a Wholly-Owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 8.14;

(g) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business (including, without limitation,
loans and advances for the relocation of such Person’s residence) in an
aggregate amount not to exceed at any time outstanding $2,000,000 (determined
without regard to any write-downs or write-offs of such loans or advances);

(h) Investments in the form of intercompany Indebtedness permitted pursuant to
Section 9.1(h);

(i) Investments, to the extent that the amount thereof would be permitted on the
date when made as Restricted Payments pursuant to Section 9.6(d);

(j) Guaranty Obligations permitted pursuant to Section 9.1; and

(k) Other Investments in Subsidiaries of Credit Parties, or in joint ventures
with Persons that are not Affiliates of the Credit Parties, provided that the
aggregate amount of such Investments outstanding at any time does not exceed
$10,000,000.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

95



--------------------------------------------------------------------------------

SECTION 9.4 Fundamental Changes. Merge, amalgamate, consolidate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

(a) any Subsidiary of the US Borrower may merge into the US Borrower in a
transaction in which the US Borrower is the surviving Person;

(b) any Subsidiary may merge into any other Subsidiary in a transaction in which
the surviving entity is a US Credit Party;

(c) any Canadian Subsidiary may be merged, amalgamated or consolidated with or
into any other Subsidiary in a transaction in which the surviving or resulting
entity is a Canadian Credit Party;

(d) any Subsidiary of the US Borrower may liquidate or dissolve if the US
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the US Borrower and is not materially disadvantageous to the
Lenders, provided that, to the extent such Subsidiary is a (A) Credit Party, its
assets are transferred to a US Credit Party, and (B) Canadian Credit Party, its
assets are transferred to a Canadian Credit Party;

(e) any Consolidated Company may give effect to a merger, amalgamation or
consolidation the purpose of which is to effect an Investment or disposition
permitted under Article IX so long as, in the case of any such merger,
amalgamation or consolidation to which a Credit Party is a party, (i) such
Credit Party is the surviving Person, or (ii) if such Credit Party is not the
surviving Person, the surviving Person becomes a Credit Party by executing, upon
consummation of such merger, amalgamation or consolidation, such documents
(including guaranties and security agreements) as are satisfactory to the Agent
to render such surviving Person a Credit Party;

(f) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any Borrower;

(g) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Subsidiary; provided that such disposal by (i) a US Credit Party shall be
permitted to be made only to another US Credit Party and (ii) a Canadian Credit
Party shall be permitted to be made only to another Canadian Credit Party;

(h) dispositions permitted by Section 9.5; and

(i) pursuant to a Holding Company Reorganization.

SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:

(a) the sale, abandonment or other disposition of obsolete, worn-out or surplus
assets no longer needed or necessary in the business of the Consolidated Company
effecting such Disposition or any of its Subsidiaries;

(b) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Consolidated Companies;

 

96



--------------------------------------------------------------------------------

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the US Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Consolidated Companies;

(d) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(e) Asset Dispositions in connection with transactions permitted by Section 9.4;

(f) Asset Dispositions with respect to the assets of Intellichoice Energy, LLC
and its Subsidiaries, or substantially all of the Equity Interests issued by
Intellichoice Energy, LLC; and

(g) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%)% in cash, and (iii) the aggregate
book value of all property disposed of in reliance on this clause (f) shall not
exceed $10,000,000 in any Fiscal Year.

SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Consolidated Company may pay dividends in shares of
its own Qualified Equity Interests;

(b) any Subsidiary of a Consolidated Company may pay cash dividends to any
Credit Party;

(c) any Non-Credit Party Subsidiary may make Restricted Payments to any other
Non-Credit Party Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis); and

(d) any Consolidated Company may declare and make Restricted Payments not
otherwise permitted pursuant to this Section in an aggregate amount not to
exceed in aggregate (including in calculating such amount Investments effected
pursuant to Section 9.3(i) during the applicable period), in any Fiscal Year,
fifty percent (50%) of Adjusted Consolidated Net Income for the four quarter
period ended immediately prior to the date of the first such Restricted Payment
declared during such Fiscal Year and for which financial statements have been
delivered pursuant to Section 8.1(a); provided that, immediately before and
immediately after giving pro forma effect to the making of any such Restricted
Payment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Consolidated Companies are in compliance (based on the
financial statements most recently delivered pursuant to Section 8.1) with the
financial covenants set forth in Section 9.13.

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of the US Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:

(i) transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.9;

 

97



--------------------------------------------------------------------------------

(ii) transactions existing on the Closing Date and described on Schedule 9.7;

(iii) transactions (i) between or among US Credit Parties not involving any
other Affiliate and (ii) between or among Canadian Credit Parties not involving
any other Affiliate;

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of the US Borrower;

(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(vi) payment of customary compensation, fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Consolidated Companies in the ordinary course of business to the extent
attributable to the ownership or operation of the Consolidated Companies;

(vii) conveyances of assets to joint ventures pursuant to terms negotiated and
agreed to on an arms-length basis with one or more third-parties that were not
Affiliates of a Credit Party immediately prior to the execution and delivery of
the written agreement setting forth such terms; and

(viii) customary overhead allocations and intercompany charges applied by NPL,
its parent companies or the Holding Company on a consistent basis to their
respective Subsidiaries generally.

SECTION 9.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents), except to effectuate a Holding
Company Reorganization, or amend, modify or change its bylaws (or other similar
documents) in any manner materially adverse to the rights or interests of the
Lenders.

SECTION 9.9 Payments and Modifications of Subordinated Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness and by any subordination agreement applicable thereto;
and

 

98



--------------------------------------------------------------------------------

(ii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by the
subordination provisions thereof).

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(c), (d) or (j) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith and proceeds thereof), (iii) restrictions contained in the
organizational documents of the Consolidated Companies as of the Closing Date
and (iv) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and proceeds thereof).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a guarantor pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(c), (d) or (j) (provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith and
proceeds thereof), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Consolidated Companies, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property or the Equity Interests of a Subsidiary (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property or Equity Interests of such Subsidiary pending the consummation of such
sale, (G) customary restrictions in leases, subleases, licenses and sublicenses
or asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

SECTION 9.11 Nature of Business. Engage in any business other than the business
conducted by the Consolidated Companies as of the Closing Date and business
activities reasonably related or ancillary thereto.

SECTION 9.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is

 

99



--------------------------------------------------------------------------------

not another Credit Party or Subsidiary of a Credit Party or (b) which any Credit
Party or any Subsidiary of a Credit Party intends to use for substantially the
same purpose as any other Property that has been sold or is to be sold or
transferred by such Credit Party or such Subsidiary to another Person which is
not another Credit Party or Subsidiary of a Credit Party in connection with such
lease, except (i) any transaction with respect to Property that is not
Collateral, and (ii) any transaction pursuant to which any Indebtedness incurred
in connection therewith, the Liens securing such Indebtedness and the Asset
Disposition related thereto are otherwise expressly permitted pursuant to
Sections 9.1, 9.2 and 9.5, respectively.

SECTION 9.13 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less than
1.25 to 1.00.

(b) Consolidated Leverage Ratio. As of the last day of any fiscal quarter,
permit the Consolidated Leverage Ratio to be greater than 3.00 to 1.00.

SECTION 9.14 Disposal of Subsidiary Interests. Permit any US Subsidiary existing
as of the date hereof (other than IntelliChoice Energy, LLC and the Canadian
Borrower) to be a non-Wholly-Owned Subsidiary except as a result of or in
connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 9.4 or 9.5.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. Any
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. Any Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1(a), (b) or (d), 8.2(a) or (b),
8.3(a), 8.4, 8.13, 8.15, 8.16, 8.17 or 8.18 or Article IX.

 

100



--------------------------------------------------------------------------------

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in Section 10.1(a), (b), (c) or (d)) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to NPL and (ii) a Responsible Officer of any Credit Party having
obtained knowledge thereof.

(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount, or with respect to any
Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount beyond the period of grace if any, provided in the instrument
or agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount, or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).

(g) Other Cross-Defaults. Any Consolidated Company shall default in the payment
when due, or in the performance or observance, of any obligation or condition of
any Material Contract unless, but only as long as, the existence of any such
default is being contested by such Consolidated Company or any such Subsidiary
in good faith by appropriate proceedings and adequate reserves in respect
thereof have been established on the books of the Consolidated Companies to the
extent required by GAAP.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
or Southwest Gas shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof or Southwest Gas in
any court of competent jurisdiction seeking (i) relief under any Debtor Relief
Laws, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or Southwest Gas or for
all or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.

 

101



--------------------------------------------------------------------------------

(l) Employee Benefit Plan Events. The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or Canadian Termination Event or (iii) any
Credit Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding the Threshold Amount.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to NPL:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
any Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrowers.

 

102



--------------------------------------------------------------------------------

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied:

(a) with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any US Credit Party (or proceeds from any Collateral owned by any US
Credit Party):

First, to payment of that portion of the US Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lenders in
their capacity as such and the Swingline Lenders in their capacity as such,
ratably among the Administrative Agent, the Issuing Lenders and Swingline Lender
in proportion to the respective amounts described in this clause First payable
to them;

 

103



--------------------------------------------------------------------------------

Second, to payment of that portion of the US Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the US Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the US Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding;

Sixth, to the payment of the Canadian Secured Obligations in the order set forth
in clause (b) below; and

Last, the balance, if any, after all of the US Secured Obligations and the
Canadian Secured Obligations have been indefeasibly paid in full, to the
Borrowers or as otherwise required by Applicable Law.

(b) with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any Canadian Credit Party (or proceeds from any Collateral owned by
any Canadian Credit Party):

First, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, the Issuing
Lenders in their capacity as such and the Swingline Lenders in their capacity as
such, ratably among the Administrative Agent, the Issuing Lenders and Swingline
Lenders in proportion to the respective amounts described in this clause First
payable to them;

Second, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid interest on the Canadian Revolving Credit Loans
and the Canadian Swingline Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

104



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Canadian Revolving Credit Loans, Canadian
Swingline Loans, Reimbursement Obligations and payment obligations then owing
under Secured Hedge Agreements with Canadian Hedge Banks and Secured Cash
Management Agreements with Canadian Cash Management Banks, ratably among the
Lenders, the Canadian Hedge Banks and the Canadian Cash Management Banks in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to the Administrative Agent for the account of the Issuing Lender of any
Canadian Letters of Credit, to Cash Collateralize any Canadian L/C Obligations
then outstanding; and

Last, the balance, if any, after all of the Canadian Secured Obligations have
been indefeasibly paid in full, to the Canadian Borrower or as otherwise
required by Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

105



--------------------------------------------------------------------------------

SECTION 10.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

SECTION 10.7 Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 10.7 called the “first currency”) into any other
currency (hereinafter in this Section 10.7 called the “second currency”), then
the conversion shall be made at the Administrative Agent’s spot rate of exchange
for buying the first currency with the second currency prevailing at the
Administrative Agent’s close of business on the Business Day next preceding the
day on which the judgment is given or (as the case may be) the order is made.
Any payment made by a Credit Party to any Secured Party pursuant to this
Agreement in the second currency shall constitute a discharge of the obligations
of any applicable Credit Parties to pay to such Secured Party any amount
originally due to the Secured Party in the first currency under this Agreement
only to the extent of the amount of the first currency which such Secured Party
is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with such Secured Party’s normal banking
procedures, with the amount of such second currency so received. If the amount
of the first currency falls short of the amount originally due to such Secured
Party in the first currency under this Agreement, the Credit Parties agree that
they will indemnify each Secured Party against and save such Secured Party
harmless from any shortfall so arising. If the amount of the first currency
exceeds the amount originally due to a Secured Party in the first currency under
this Agreement, such Secured Party shall promptly remit such excess to the
Credit Parties. The covenants contained in this Section 10.7 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and no Consolidated Company shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

106



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Consolidated Companies
or other Affiliates thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 11.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Consolidated Companies or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

107



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by a Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

108



--------------------------------------------------------------------------------

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to NPL and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall

 

109



--------------------------------------------------------------------------------

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender, if in its sole discretion it elects to,
and Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender, if in its
sole discretion it elects to, shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h); and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

 

110



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrowers’ expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
such Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral or
guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article XI to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrowers:

NPL Construction Co.

2355 West Utopia Road

Phoenix, Arizona 85027

Attention of: Ricardo B. Pringle, Secretary

Telephone No.: (623) 879-4614

Facsimile No.: (623) 582-6853

E-mail: rpringle@GoNPL.com

 

111



--------------------------------------------------------------------------------

With copies to:

Southwest Gas Corporation

5241 Spring Mountain Road

Las Vegas, NV 89150

Attention of: Karen S. Haller, General Counsel

Telephone No.: (702) 364-3191

Facsimile No.: (702) 364-3452

E-mail: karen.haller@swgas.com

and

Fulbright & Jaworski LLP

1301 McKinney, Suite 1500

Houston, TX 77010-3095

Attention of: Josh Agrons

Telephone No.: (713) 651-5529

Facsimile No.: (713) 651-5246

E-mail: josh.agrons@nortonrosefulbright.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

With copies to:

Wells Fargo Bank, National Association

100 W. Washington Street, 25th Floor

Phoenix, AZ 85003

MAC S4101-251

Attention of: Brenda K. Robinson, Senior Vice President

Telephone No.: (602) 378-2308

Facsimile No.: (602) 378-4409

E-mail: brenda.k.robinson@wellsfargo.com

If to any Lender:

To the address set forth on the Register

 

112



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to NPL and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without

 

113



--------------------------------------------------------------------------------

limitation, the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, (ii) the amount of the Swingline Commitment or (iii) the amount of the L/C
Sublimit;

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby (provided that a waiver of a mandatory prepayment under
Section 4.4(b) shall only require the consent of Lenders having Total Credit
Exposures representing more than sixty-six and two-thirds percent (66 2/3%) of
the Total Credit Exposures of all Lenders (excluding the Total Credit Exposure
of any Defaulting Lender);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

 

114



--------------------------------------------------------------------------------

(e) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(f) change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g) except as otherwise permitted by this Section 12.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in
Section 11.9), without the written consent of each Lender; or

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lenders in addition to the Lenders
required above, affect the rights or duties of the Swingline Lenders under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Engagement Letter and each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (v) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (vi) each Letter of Credit Application
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; provided that a copy of such amended Letter of
Credit Application shall be promptly delivered to the Administrative Agent upon
such amendment or waiver, and (vii) the Administrative Agent and the Borrowers
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such

 

115



--------------------------------------------------------------------------------

provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrowers shall pay, promptly after written demand
thereof, (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), any Lender or any Issuing Lender, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that in the case of sub-clause (i), NPL shall have received an invoice
at least two (2) Business Days prior to the Closing Date (except as otherwise
agreed by NPL).

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all fees
and time charges and disbursements for attorneys who are not employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrowers or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated

 

116



--------------------------------------------------------------------------------

hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 12.3(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, any Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, such Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or any Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such Issuing Lender or
such Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions

 

117



--------------------------------------------------------------------------------

contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, each Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, such Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or such
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, such Issuing Lender, such Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, such Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender, each Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, such Swingline Lender or their respective Affiliates may
have. Each Lender, such Issuing Lender and such Swingline Lender agree to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the

 

118



--------------------------------------------------------------------------------

Administrative Agent, any Lender, any Issuing Lender, any Swingline Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender,
any Issuing Lender or any Swingline Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 12.8 Injunctive Relief. The Borrowers recognizes that, in the event the
Borrowers fail to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

119



--------------------------------------------------------------------------------

SECTION 12.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $2,500,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, NPL otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that NPL shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by NPL prior to such fifth (5th) Business Day;

 

120



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of NPL (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that NPL shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and provided, further, that NPL’s consent shall not be
required during the primary syndication of the Credit Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lenders and the Swingline Lenders shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ respective Subsidiaries or Affiliates
or (B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of NPL and the Administrative Agent, the applicable
pro rata share of Loans

 

121



--------------------------------------------------------------------------------

previously requested, but not funded by, the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lenders and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or any
Borrower or any of the Borrowers’ Subsidiaries or Affiliates, which shall be
null and void.)

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any of the Borrowers’
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).

 

122



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(a), (b), (c) or (d) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory, (d) to any other
party hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash

 

123



--------------------------------------------------------------------------------

Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their respective obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Consolidated Companies or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of NPL, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrowers, (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, (l) to the extent that
such information is independently developed by such Commitment Party, or (m) for
purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 12.13 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

124



--------------------------------------------------------------------------------

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
Issuing Lender) and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

125



--------------------------------------------------------------------------------

SECTION 12.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.

SECTION 12.19 Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Articles VIII or IX hereof
shall be given independent effect. Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Articles VIII or IX, before or after giving effect to such transaction or
act, the Borrowers shall or would be in breach of any other covenant contained
in Articles VIII or IX.

SECTION 12.20 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising the Borrowers or any of their
respective Affiliates on other matters) and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to the Borrowers or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and

 

126



--------------------------------------------------------------------------------

other consideration from the Borrowers or any Affiliate thereof for services in
connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Arrangers, the Borrowers
or any Affiliate of the foregoing.

SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Consolidated
Companies or further restricts the rights of the Consolidated Companies or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.

SECTION 12.22 Holding Company Reorganization.

(a) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that the
Consolidated Companies may complete a Holding Company Reorganization; provided
that:

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(ii) the Administrative Agent shall have received written notice, in form and
substance reasonably satisfactory to the Administrative Agent, from NPL of the
Holding Company Reorganization (which notice shall describe in reasonable detail
the terms and structure of all proposed steps to effectuate such Holding Company
Reorganization), not less than thirty (30) days prior to the completion of the
Holding Company Reorganization;

(iii) immediately after giving effect to the Holding Company Reorganization, no
Change in Control shall have occurred; and

(iv) concurrently with the completion of the Holding Company Reorganization, the
Administrative Agent shall have received (A) such guaranty agreements, security
documents, legal opinions, filings, certificates, schedules, organizational
documents and other deliverables (including, without limitation, those required
to be delivered by the Credit Parties pursuant to Section 6.1) as reasonably
requested by the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent, whereby the Holding Company
and each US Subsidiary shall guaranty the Secured Obligations and each Canadian
Subsidiary shall guaranty the Canadian Secured Obligations and each US
Subsidiary and each Canadian Subsidiary grant a security interest in their
respective assets constituting Collateral pursuant to the requirements of
Section 8.14 and (B) all documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.

(b) In furtherance of this Section 12.22, each Lender hereby irrevocably
authorizes the Administrative Agent, on behalf of such Lender and without
further action or consent by such Lender, to enter into amendments or
modifications to this Agreement or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of the Holding Company Reorganization.

(c) The Borrower, the Administrative Agent and each Lender each agrees that it
will make, execute and deliver all such additional documents and instruments,
and will take such further actions, as NPL or the Administrative Agent shall
reasonably request for the purposes of implementing or effectuating the Holding
Company Reorganization; provided that the Holding Company Reorganization does
not impair the rights or remedies of the Administrative Agent or the Lenders
under the Loan Documents.

 

127



--------------------------------------------------------------------------------

(d) For purposes hereof, “Holding Company” means one or more U.S. Persons, each
of which is owned directly or indirectly by Southwest Gas or its Subsidiaries
(subject to a minority interest of approximately 3.4%), that is formed for the
purpose of owning, and does own, directly or indirectly, all of the Equity
Interests of the US Credit Parties, the Canadian Credit Parties, or both, and as
of the date hereof, “Holding Company” is expected to be either Isleworth Holding
Company or Isleworth Intermediate Holding Company.

[Signature pages to follow]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWERS: NPL CONSTRUCTION CO., as US Borrower By:   /s/ JAMES P. KANE Name:  
James P. Kane Title:   President and Chief Executive Officer

 

ISLEWORTH HOLDING CO., as US Borrower By:   /s/ JAMES P. KANE Name:   James P.
Kane Title:   President, Secretary and Treasurer

 

2431251 ONTARIO INC., as Canadian Borrower By:   /s/ JAMES P. KANE Name:   James
P. Kane Title:   Chief Executive Officer

 

NPL Construction Co.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender By:   /s/ BRENDA K. ROBINSON
Name:   Brenda K. Robinson Title:   Sr. Vice President

 

NPL Construction Co.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:   /s/ DAVID R. BARNEY Name:   David R.
Barney Title:   Senior Vice President

 

NPL Construction Co.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as Swingline Lender, Issuing Lender and
Lender By:   /s/ BEN NIKOLAEVSKY Name:   Ben Nikolaevsky Title:   Authorized
Signatory

 

By:   /s/ MICHAEL INKSETTER Name:   Michael Inksetter Title:   Authorized
Signatory

 

NPL Construction Co.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UMB BANK N.A., as Lender By:   /s/ ROBERT FAVER Name:   Robert Faver Title:  
President – AZ Region

 

NPL Construction Co.

Credit Agreement

Signature Page